--------------------------------------------------------------------------------

Exhibit 10.2
 
MANUFACTURING AND SUPPLY AGREEMENT


BETWEEN


EDGE THERAPEUTICS, INC.


AND


OAKWOOD LABORATORIES, L.L.C.


June 30, 2017
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

     
Page
       
ARTICLE I.
 
DEFINITIONS
1
       
ARTICLE II.
 
RELATIONSHIP OVERVIEW
9
       
Section 2.1
Supply Obligations
9
Section 2.2
Personnel
9
Section 2.3
Edge Materials; Yield; Expected Commercially Usable Units per Batch
10
Section 2.4
Oakwood Materials and Equipment
13
Section 2.5
Title to Materials
13
Section 2.6
Packaging
13
       
ARTICLE III.
SUPPLY
15
       
Section 3.1
Forecasts
15
Section 3.2
Form of Orders
15
Section 3.3
Delivery
16
Section 3.4
Product Warranty
16
Section 3.5
Failure or Inability to Supply Product
16
Section 3.6
Nonconforming Product
17
Section 3.7
Returns and Settlement of Claims
17
Section 3.8
Recalls
18
       
ARTICLE IV.
QUALITY/REGULATORY
18
       
Section 4.1
Ownership of Regulatory Approvals
18
Section 4.2
Regulatory Cooperation of Oakwood
18
Section 4.3
Manufacturing Records
18
Section 4.4
Compliance with Applicable Laws; Product Specifications
19
       
ARTICLE V.
PAYMENTS
19
       
Section 5.1
Milestone Payments
19
Section 5.2
Purchase Price
19
Section 5.3
Invoice, Payment and Taxes
19
Section 5.4
Payment of Reimbursable Costs; Invoices
20
Section 5.5
Records and Audit Rights
20
Section 5.6
Costs and Expenses
21
       
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
21
       
Section 6.1
Representations and Warranties of Each Party
21
Section 6.2
Additional Representations, Warranties and Covenants of Oakwood
22
Section 6.3
Disclaimer of Other Warranties
22

 
i

--------------------------------------------------------------------------------

ARTICLE VII.
 
CONFIDENTIALITY
23
       
Section 7.1
Confidential Information
23
Section 7.2
Exceptions to Confidentiality
23
Section 7.3
Disclosure
24
Section 7.4
Notification
25
Section 7.5
Use of Names
25
Section 7.6
Press Releases and Other Public Announcements
25
Section 7.7
Return or Destruction of Confidential Information
26
       
ARTICLE VIII.
 
TERM AND TERMINATION
27
       
Section 8.1
Term
27
Section 8.2
Breach
27
Section 8.3
Convenience
28
Section 8.4
Product Failure
28
Section 8.5
Survival
28
       
ARTICLE IX.
 
INDEMNIFICATION
28
       
Section 9.1
Oakwood Indemnification
28
Section 9.2
Edge Indemnification
28
Section 9.3
Indemnification Procedure
28
Section 9.4
Insurance
31
Section 9.5
Limitation on Damages
31
       
ARTICLE X.
 
MISCELLANEOUS
31
       
Section 10.1
Notices
31
Section 10.2
Force Majeure
32
Section 10.3
Dispute Resolution
33
Section 10.4
Entire Agreement; Amendment; Conflicts
33
Section 10.5
Further Assurances
34
Section 10.6
Successors and Assigns
34
Section 10.7
Governing Law
34
Section 10.8
Export Control
34
Section 10.9
Assignment
34
Section 10.10
Waiver
35
Section 10.11
Severability
35
Section 10.12
Independent Contractors
35
Section 10.13
Construction
35
Section 10.14
Remedies
35
Section 10.15
Counterparts; Facsimile Execution
35
Section 10.16
No Benefit to Third Parties
35

 
ii

--------------------------------------------------------------------------------

Schedules
     
Schedule 1.51
Maximum Supply Obligation
Schedule 1.52
Minimum Order Catch-Up Price
Schedule 2.1(b)
Pre-Approved Oakwood Subcontractors

 
iii

--------------------------------------------------------------------------------

MANUFACTURING AND SUPPLY AGREEMENT


This MANUFACTURING AND SUPPLY AGREEMENT (this “Agreement”), dated as of June 30,
2017 (the “Effective Date”), is made by and between Edge Therapeutics, Inc.,
having a place of business at 300 Connell Drive, Suite 4000, Berkeley Heights,
NJ 07922 (“Edge”) and Oakwood Laboratories, L.L.C., a limited liability company
organized and existing under the laws of Delaware having an address of 7670
First Place, Suite A, Oakwood Village, OH 44146 (“Oakwood”).  Edge and Oakwood
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties”.


RECITALS


WHEREAS, subject to the terms and conditions set forth in this Agreement, Edge
wishes to have Oakwood manufacture and supply the Product (as defined herein)
for Edge, and Oakwood wishes to manufacture and supply the Product for Edge; and


WHEREAS, the Parties are entering into an amended and restated formulation and
development agreement dated as of the date hereof (such agreement, as may be
further amended, the “Development Agreement”), pursuant to which Oakwood has and
will continue to perform certain formulation development services in connection
with the Product on the terms and conditions set forth therein.


NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby agree as follows:


ARTICLE I.


DEFINITIONS


As used herein, the following terms shall have the following meanings:


1.1        “Accepted Excess Product” has the meaning set forth in Section 3.2.


1.2        “Accountant” has the meaning set forth in Section 5.5(c).


1.3        “Actual Yield” means, with respect to the API for a particular
period, the percentage of the applicable Quantity Dispensed of API during such
period that was Manufactured by Oakwood into Product that conforms to the
Product Specifications for Edge during such period.


1.4        “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such first Person for so long as
such other Person controls, is controlled by or is under common control with
such first Person.  “Control” and, with correlative meanings, the terms
“controlled by” and “under common control with” mean to possess the power to
direct the management or policies of a Person, whether through ownership of
voting securities or by contract or otherwise.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 

--------------------------------------------------------------------------------

1.5       “Agreement” has the meaning set forth in the preamble hereto.


1.6        “API” means nimodipine in bulk form.


1.7        “API Specifications” means the specifications for the API as provided
by Edge to Oakwood in writing, as the same may be amended from time to time in
accordance with the Quality Agreement.


1.8        “Applicable Law” means (a) all applicable laws, rules and regulations
that may be in effect from time to time, including all rules regulations,
guidelines or other requirements of all Regulatory Authorities and (b) all
applicable laws, rules and regulations that may be in effect in any jurisdiction
in which Oakwood Manufactures the Product, including any rules, regulations or
other requirements of the Regulatory Authorities in any such jurisdiction.


1.9       “Batch” means a specific quantity of the Product that is intended to
have uniform character and quality, within specified limits, and is produced
according to a single Manufacturing order during the same cycle of the
Manufacturing Process for the Product.


1.10     “Batch Minimum Order Commitment” has the meaning set forth in the
definition of Minimum Order Commitment.


1.11     “Batch Price” means during (a) the period from [**] until [**], [**]
per Batch produced by Oakwood hereunder and (b) [**], an amount equal to [**].


1.12     “Business Day” means a day other than a Saturday, Sunday or a day on
which banking institutions in New York, New York are obligated by law to remain
closed.


1.13     “Calendar Quarter” means each successive period of three (3)
consecutive calendar months commencing on January 1, April 1, July 1 and October
1; provided, however, that the first Calendar Quarter of the Term shall commence
on the Effective Date and end on the first to occur of March 31, June 30,
September 30 and December 31 thereafter and the last Calendar Quarter of the
Term shall end on the last day of the Term.


1.14     “Calendar Year” means each successive period of twelve (12) consecutive
calendar months commencing on January 1 and ending on December 31, except that
the first Calendar Year of the Term shall commence on the Effective Date and end
on December 31 of the year in which the Effective Date occurs and the last
Calendar Year of the Term shall commence on January 1 of the year in which the
Term ends and end on the last day of the Term.
 
1.15      “Certificate of Analysis” means a document certifying that the Product
conforms to the Product Specifications and was Manufactured in accordance with
cGMPs.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
2

--------------------------------------------------------------------------------

1.16     “cGMPs” means (a) current good manufacturing practice in accordance
with guidance issued by the International Conference on Harmonisation of
Technical Requirements for Registration of Pharmaceuticals for Human Use (ICH);
(b) United States Current Good Manufacturing Practices, including as specified
in the FFDCA (21 U.S.C. § 501(a)(2)), FDA regulations (21 C.F.R. parts 210 and
211) as established under the FFDCA (21 C.F.R. parts 210 and 211); (c) FDA’s
guidance documents, and all successor regulations and guidance thereto; (d) good
manufacturing practice in accordance with Commission Directive 2004/27/EC
(2001/83/EC as amended) and any guidance issued pursuant to such Directive and
any successor legislation or guidance with respect thereto; and (e) any
comparable practices of a Regulatory Authority in the United States, Australia,
Canada, China, Hong Kong, Iceland, Israel, Japan, Liechtenstein, Mexico, New
Zealand, Norway, Singapore, South Korea, Switzerland, Thailand, the European
Union (including, for clarity, the United Kingdom and any other country that is
a member of the European Union on the Effective Date even if such country ceases
to be a member of the European Union during the Term), or any other jurisdiction
of which Edge provides Oakwood with not less than three (3) months’ prior
written notice and Oakwood agrees in writing to be subject thereto, such
agreement not to be unreasonably withheld, conditioned or delayed, and in which
Edge obtains Regulatory Approval for the Product, in each case, together with
any rules and regulations promulgated thereunder governing the Manufacturing of
the Product, in each case as may be amended from time to time.


1.17     “CMC Data” means the chemistry, manufacturing and controls data
required by Applicable Law to be included or referenced in an application for
Regulatory Approval.


1.18     “Commercial Year” means each twelve (12)-consecutive-month period
beginning on the first (1st) day of the Calendar Quarter following the Calendar
Quarter in which Launch occurs; provided, however, that the first Commercial
Year shall begin on the date of Launch and end on the last day of the Calendar
Quarter in which the first (1st) anniversary of Launch occurs.  For example, if
Launch occurs on January 15, 2018, the first Commercial Year will end on March
31, 2019, with subsequent Commercial Years beginning on April 1 and ending on
March 31.


1.19     “Commercially Usable Unit” means a Unit that is either (a) retained by
Oakwood as a stability or reference standard or other sample in accordance with
the Quality Agreement or as otherwise instructed by Edge in writing or (b)
delivered to Edge in accordance with the terms and conditions of this Agreement,
in each case ((a) and (b)) as evidenced by the applicable Batch record with
respect to such Unit.


1.20     “Commitment Period” means Commercial Year 3 (i.e., Launch + 25-36
months), Commercial Year 4 (i.e., Launch + 37-48 months) and Commercial Year 5
(i.e., Launch + 49-60 months).
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
3

--------------------------------------------------------------------------------

1.21      “Confidential Information” means any and all information or material
that, at any time before, on or after the Effective Date, has been or is
provided or communicated to a Party by or on behalf of the other Party pursuant
to this Agreement or in connection with the transactions contemplated hereby or
any discussions or negotiations with respect thereto (including any Confidential
Information provided pursuant to the Original Agreement (as defined in the
Development Agreement) or that certain Mutual Confidentiality Agreement dated
October 10, 2014 by and between Edge and Oakwood), including any data, ideas,
concepts or techniques contained therein.  Confidential Information may be
disclosed orally, visually, in writing, by delivery of materials containing
Confidential Information or in any other form now known or hereafter invented. 
For purposes of this Agreement, notwithstanding the Party that disclosed such
information or material, the Product Specifications, the Edge Materials
Specifications, the Manufacturing Process for the Product, the Edge Project IP
and any other information or materials relating exclusively or primarily to the
Product or the Manufacturing thereof, including Batch records (collectively,
“Product Confidential Information”), shall be Confidential Information of Edge,
and Edge shall be deemed to be the Disclosing Party, and Oakwood shall be deemed
to be the Receiving Party, with respect thereto and Oakwood Background IP (as
defined in the Development Agreement) shall be the Confidential Information of
Oakwood, and Oakwood shall be deemed to be the Disclosing Party, and Edge shall
be deemed to be the Receiving Party, with respect thereto.


1.22     “Destruction Notice” has the meaning set forth in Section 4.3.


1.23      “Development Agreement” has the meaning set forth in the preamble
hereto.


1.24     “Disclosing Party” means, subject to the last sentence of the
definition of Confidential Information, the Party disclosing Confidential
Information.


1.25     “Dollars” or “$” means United States Dollars.


1.26     “Edge” has the meaning set forth in the preamble hereto.


1.27     “Edge Indemnitees” has the meaning set forth in Section 9.1.


1.28     “Edge Materials” means (a) the API and (b) the Polymer.


1.29     “Edge Materials Specifications” means (a) the API Specifications and
(b) the Polymer Specifications.


1.30      “Effective Date” has the meaning set forth in the preamble hereto.


1.31     “Excess Product” has the meaning set forth in Section 3.2.


1.32     “Excess Replacement Cost” has the meaning set forth in Section
3.5(b)(i).


1.33      “Excluded Lists” means the United States Department of Health and
Human Service’s List of Excluded Individuals/Entities and the United States
General Services Administration’s Lists of Parties Excluded from Federal
Procurement and Non-Procurement Programs, and any analogous lists pursuant to
Applicable Law outside the United States.


1.34     “Expected Commercially Usable Units per Batch” has the meaning set
forth in Section 2.3(g).


1.35     “Expert” has the meaning set forth in Section 10.3(b).
 
1.36     “Exploit” or “Exploitation” means to make, have made, import, use,
sell, offer for sale or otherwise dispose of the Product, including the
research, development, registration, modification, enhancement, improvement,
Manufacture, storage, formulation, optimization, export, transport,
distribution, promotion or marketing of the Product.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
4

--------------------------------------------------------------------------------

1.37     “Facility” means the Manufacturing facility of Oakwood located at 27070
Miles Road, Solon, Ohio, or such other Manufacturing facility as is designated
by Oakwood and agreed to in writing by an executive officer of Edge.


1.38     “FDA” means the United States Food and Drug Administration and any
successor agency thereto.


1.39     “FFDCA” means the United States Federal Food, Drug, and Cosmetic Act,
21 U.S.C. 301, et. seq., as it may be amended from time to time, and the rules,
regulations, guidances, guidelines, and requirements promulgated or issued
thereunder.


1.40     “Force Majeure Event” has the meaning set forth in Section 10.2.


1.41     “Forecast” has the meaning set forth in Section 3.1.


1.42     “GAAP” means United States generally accepted accounting principles
consistently applied.


1.43     “Indemnification Claim Notice” has the meaning set forth in Section
9.3(a).


1.44     “Indemnified Party” has the meaning set forth in Section 9.3(a).


1.45     “Indemnifying Party” has the meaning set forth in Section 9.3(a).


1.46     “Initial Forecast” has the meaning set forth in Section 3.1.


1.47     “Launch” means the date of the first commercial sale of the Product by
or on behalf of Edge for monetary value to a Third Party in a country after
Regulatory Approval of the Product in such country.  Sales prior to receipt of
Regulatory Approval for the Product in such country, such as so-called
“treatment IND sales,” “named patient sales,” and “compassionate use sales,”
shall not be construed as Launch in such country.


1.48     “Losses” has the meaning set forth in Section 9.1.


1.49     “Manufacture” or “Manufacturing” means the manufacturing, processing,
formulation, bulk packaging, bulk labeling, holding and quality control,
stability and other manufacturing-related testing of the Product.


1.50     “Manufacturing Process for the Product” means the specific process for
Manufacture of the Product (as distinct from the manufacture of other products
or compounds), including any portions of such process developed under the
Original Agreement (as defined in the Development Agreement), and as such
process may be amended pursuant to the Development Agreement or this Agreement,
or otherwise with the written agreement of both Parties.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
5

--------------------------------------------------------------------------------

1.51     “Maximum Supply Obligation” means, with respect to any period, the
number of Batches set forth in the column titled “Maximum Supply Obligation for
applicable period” on Schedule 1.51 for such period.


1.52     “Minimum Order Catch-Up Price” has the meaning set forth on Schedule
1.52.


1.53     “Minimum Order Commitment” means, with respect to a Commercial Year
during the Commitment Period, the greater of (a) five (5) Batches (the “Batch
Minimum Order Commitment”) and (b) fifty percent (50%) of the aggregate Units
purchased by Edge from Oakwood and any Third Party in such Commercial Year (the
“Percentage Minimum Order Commitment”).


1.54     “Oakwood” has the meaning set forth in the preamble hereto.


1.55     “Oakwood Indemnitees” has the meaning set forth in Section 9.2.


1.56     “Oakwood Materials” means all ingredients, materials, packaging and
labeling components, and all other supplies of any kind used in connection with
Manufacturing the Product, other than the Edge Materials.


1.57     “On-Site Edge Representative” has the meaning set forth in Section
2.2(b).


1.58     “Owed Party” has the meaning set forth in Section 5.4.


1.59     “Owing Party” has the meaning set forth in Section 5.4.


1.60     “Party” and “Parties” has the meaning set forth in the preamble hereto.


1.61     “Percentage Minimum Order Commitment” has the meaning set forth in the
definition of Minimum Order Commitment.


1.62     “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.


1.63     “Polymer” means a [**].


1.64     “Polymer Specifications” means the specifications for the Polymer as
provided by Edge to Oakwood in writing, as the same may be amended from time to
time in accordance with the Quality Agreement.


1.65     “Product” means the pharmaceutical product that Edge refers to as
EG-1962 as of the Effective Date.
 
1.66     “Product Confidential Information” has the meaning set forth in the
definition of “Confidential Information”.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
6

--------------------------------------------------------------------------------

1.67     “Product Specifications” means the specifications for the Product to be
provided to Oakwood by Edge following optimization of the Manufacturing Process
for the Product, as such Product Specifications may be amended from time to time
in accordance with the terms of the Quality Agreement.


1.68     “Product Warranty” has the meaning set forth in Section 3.4.


1.69     “Project Manager” has the meaning set forth in Section 2.2(a).


1.70     “Purchase Order” has the meaning set forth in Section 3.2.


1.71     “Purchase Price” has the meaning set forth in Section 5.2.


1.72     “Purchase Price per Unit” means the Batch Price divided by the then
current Expected Commercially Usable Units per Batch.


1.73     “Quality Agreement” has the meaning set forth in Section 3.6(a).


1.74     “Quantity Dispensed” means, with respect to the API during a particular
period, (a) the total quantity of API that complies with the API Specifications
supplied by Edge to Oakwood during such period, plus (b) the inventory of API
that complies with the API Specifications held at the Facility at the beginning
of such period, less (c) the inventory of API that complies with the API
Specifications held at the Facility at the end of such period; provided, that
the Quantity Dispensed shall not include any: (i) API that must be retained by
Oakwood as samples; (ii) API used in testing or pursuant to any Project Plan (as
defined in the Development Agreement), other than any validation batches covered
thereby that become commercially salable; or (iii) API received or dispensed in
Manufacturing Process Transfer (as defined in the Development Agreement)
activities during the applicable period, including any engineering, regulatory,
stability or test batches Manufactured in connection therewith, other than any
validation batches that become commercially salable, in each case ((i)-(iii))
during such period.  For clarity, the Quantity Dispensed will include API that
(x) expire due to Oakwood’s failure to manage inventory levels of API or a
breach of Oakwood’s supply obligations hereunder, (y) are destroyed, spoiled or
lost due to damage, theft or deterioration while in Oakwood’s possession or due
to Manufacturing failures, unless and to the extent Oakwood can demonstrate that
any such Manufacturing failure is attributable to any action or omission of Edge
or (z) become obsolete due to an amendment to the Product Specifications
requested by Oakwood.


1.75     “Recall” means a “recall,” “market withdrawal” or “stock recovery” of a
product as such terms are defined under Applicable Law.


1.76     “Receiving Party” means, subject to the last sentence of the definition
of Confidential Information, the Party receiving Confidential Information.


1.77     “Recipients” has the meaning set forth in Section 7.1.


1.78     “Regulatory Approval” means any and all approvals, licenses,
registrations or authorizations of any Regulatory Authority necessary for the
Exploitation of the Product in a country.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
7

--------------------------------------------------------------------------------

1.79     “Regulatory Authority” means the FDA and any other applicable
supra-national, federal, national, regional, state, provincial or local
regulatory agencies, departments, bureaus, commissions, councils or other
government entities regulating or otherwise exercising authority with respect to
the Exploitation of the Product or the Manufacture of the Product anywhere in
the world.


1.80      “Reimbursement Invoice” has the meaning set forth in Section 5.4.


1.81     “Rejection Date” has the meaning set forth in Section 3.6(c).


1.82     “Replacement Cost” means, with respect to each type of Edge Materials,
Edge’s actual, fully burdened cost to obtain such quantity of such Edge
Material, including transportation costs, taxes and testing and release costs
with respect to such quantity of such Edge Material.


1.83     “Senior Executives” means (a) with respect to Edge, its Chief Operating
Officer, and (b) with respect to Oakwood, its Chief Financial Officer.


1.84     “Shortfall” has the meaning set forth in Section 2.3(e).


1.85     “Supply Security Plan” has the meaning set forth in Section 3.5(c).


1.86     “Target Yield” has the meaning set forth in Section 2.3(d).


1.87     “Technical Dispute” has the meaning set forth in Section 10.3(b).


1.88     “Term” has the meaning set forth in Section 8.1.


1.89     “Third Party” means any Person other than Oakwood, Edge or their
respective Affiliates.


1.90     “Third Party Claim” has the meaning set forth in Section 9.1.


1.91     “Unit” means one (1) vial of the Product.

 
1.92     “Waste” means all refuse, garbage, or rejected, discarded or waste
materials, whether or not hazardous or radioactive, resulting from or related to
performance of any Project Plan (as defined in the Development Agreement) or the
Manufacturing activities performed by Oakwood hereunder, including excess or
unused Product, Edge Materials and Oakwood Materials, air emissions, wastewater
effluents, waste materials resulting from any release, spill, emission, leaking,
pumping, deposit, disposal, discharge, dispersal, injection, leaching or
migration of any Product, Edge Materials, Oakwood Materials or other materials
or from any response thereto or other remedial or corrective action, and
protective clothing.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
8

--------------------------------------------------------------------------------

ARTICLE II.


RELATIONSHIP OVERVIEW


Section 2.1          Supply Obligations.


(a)       Subject to the terms and conditions hereof, Oakwood shall Manufacture
and supply to Edge, and Edge shall purchase from Oakwood, such quantities of the
Product as are set forth on Edge’s Purchase Orders therefor in accordance with
the terms hereof from time to time during the Term; provided, that, (i) if as of
the end of any Commercial Year during the Commitment Period, Edge does not order
at least the Minimum Order Commitment for such Commercial Year from Oakwood
hereunder, subject to Section 3.2 of this Agreement and Section 10.7(c) of the
Development Agreement, Edge shall pay to Oakwood within [**] following the end
of such Commercial Year the applicable Minimum Order Catch-Up Price and (ii)
subject to Section 3.2, notwithstanding anything to the contrary contained in
this Agreement, the Development Agreement or the Quality Agreement, Oakwood
shall have no obligation to Manufacture or supply to Edge more than the Maximum
Supply Obligation for any applicable period.  Schedule 1.52 sets forth certain
examples illustrating the calculation of the Minimum Order Catch-Up Price, which
examples are for illustrative purposes only.


(b)       Except as set forth in Schedule 2.1(b), which represents a list of
Oakwood subcontractors pre-approved by Edge, Oakwood shall not utilize a Third
Party to perform any activities with respect to the Product without first
obtaining Edge’s written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. No such permitted subcontracting shall relieve
Oakwood of any obligation hereunder (except to the extent satisfactorily
performed by such subcontractor) or any liability hereunder and the agreement
pursuant to which Oakwood engages any permitted Third Party subcontractor must
(i) be consistent in all material respects with this Agreement, (ii) contain
terms obligating such subcontractor to comply with the confidentiality,
intellectual property and all other relevant provisions of this Agreement and
(iii) contain terms obligating such subcontractor to permit Edge rights of
inspection, access and audit substantially similar to those provided to Edge in
this Agreement.  Oakwood hereby unconditionally guarantees the performance of
its Affiliates and permitted Third Party subcontractors.


Section 2.2          Personnel.


(a)       Each Party shall designate an individual to serve as the main point of
contact for such Party to exchange information, facilitate communication and
coordinate the Parties’ activities under this Agreement (each such individual, a
“Project Manager”).  Each Party may change its designated Project Manager from
time to time upon written or electronic notice to the other Party.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
9

--------------------------------------------------------------------------------

(b)       During the Term, upon reasonable prior written notice, during
Oakwood’s regular business hours or at such other times as Oakwood is
Manufacturing the Product, and in a manner that does not unreasonably disrupt
Oakwood’s business or the Manufacture of Product, Oakwood shall allow Edge to
place in the Facility, on an on-going basis at no additional cost (other than
any internal costs and expenses of Edge with respect to the hiring, employment,
compensation or reimbursement of the On-Site Edge Representatives), up to three
(3) employees, representatives or contractors of Edge or its Affiliates,
including, if elected by Edge, representatives from Edge’s supply chain,
quality, technical or development groups, as Edge reasonably deems appropriate
from time to time (each, an “On-Site Edge Representative”) for the purpose of
observing, and providing input regarding the conduct of, the Project Plans (as
defined in the Development Agreement) and observing, reporting on and consulting
with respect to Manufacture of the Product.  Oakwood shall provide reasonable
access to Manufacturing Batch records and other documentation as deemed
necessary by Edge in connection with the foregoing. Oakwood shall provide each
On-Site Edge Representative with reasonable working space at the Facility free
of charge and in a location within the Facility that is appropriate in light of
the responsibilities of the On-Site Edge Representative.  Edge shall cause each
On-Site Edge Representative to comply with all of Oakwood’s internal policies
applicable to visitors at the Facility that are provided by Oakwood to Edge in
advance in writing.


Section 2.3          Edge Materials; Yield; Expected Commercially Usable Units
Per Batch.


(a)       Edge, at its sole cost and expense, shall provide and deliver (or
cause to be provided and delivered) to the Facility from time to time quantities
of Edge Materials as reasonably requested by Oakwood in order to maintain
appropriate inventory levels of the Edge Materials as necessary to comply with
Oakwood’s obligations hereunder; provided, that Edge shall have no obligation to
replace any Edge Materials that are lost, spoiled or are destroyed while in
Oakwood’s possession or control as a result of Oakwood’s acts or omissions. 
Each request by Oakwood for Edge Materials shall be made sufficiently in advance
of the date on which Oakwood anticipates using any such Edge Materials, such
that Edge has a reasonable period of time to provide and deliver (or to cause to
be provided and delivered) such Edge Materials prior to such usage date, and
Oakwood shall maintain sufficient inventory to accommodate a reasonable period
for fulfillment by Edge (or its suppliers) of such request for Edge Materials. 
In addition, Edge may deliver (or cause to be delivered), an additional amount
of Edge Materials as reasonably determined by Edge to be held by Oakwood as
safety stock therefor.  All shipments of Edge Materials shall be accompanied by
certificate(s) of analysis from the Edge Materials manufacturer confirming the
identity of the Edge Materials and their compliance with the applicable Edge
Material Specifications and this Agreement.  Oakwood, at its expense, shall
perform all testing and other requirements required under this Agreement for
such Edge Materials, including identification testing and quality release of the
Edge Materials.  If any Edge Materials do not conform with the applicable Edge
Material Specifications with respect thereto, then Oakwood shall not use such
Edge Materials in the Manufacture of Product hereunder and shall timely notify
Edge of such nonconforming Edge Materials, whereupon Edge shall replace such
Edge Materials with substitute Edge Materials that conform to the applicable
Edge Material Specifications.  Oakwood shall not be held liable for failure to
deliver any quantity of Product hereunder to the extent that such failure is due
to Edge failing to supply Oakwood with Edge Materials as required under this
Agreement.  Oakwood shall separate any such nonconforming Edge Materials and
place them in quarantine.  Oakwood shall dispose of any nonconforming shipment
of Edge Materials in accordance with Edge’s reasonable written instructions. 
Edge shall notify Oakwood promptly if it expects a shortage of Edge Materials
and the Parties promptly shall meet to discuss how to address such situation;
provided, that, in all events, Edge shall retain responsibility for the supply
of all Edge Materials to Oakwood hereunder.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
10

--------------------------------------------------------------------------------

(b)       Oakwood shall use the Edge Materials solely for Manufacturing the
Product for Edge and performing its other obligations under and in accordance
with the terms of this Agreement and for no other purposes.  Oakwood at all
times shall store all Edge Materials exclusively at the Facility in a physically
secure area in a manner that prevents, to the extent reasonably possible,
degradation or contamination and in accordance with the storage instructions
therefor provided by Edge or the Third Party supplier of the Edge Materials and
Applicable Law.  Oakwood shall use commercially reasonable efforts to protect
the Edge Materials in Oakwood’s possession or under its control following
delivery thereof to Oakwood by Edge or its designee from damage, contamination,
adulteration and theft.  Oakwood shall store all Edge Materials by lot number
and all Edge Materials shall be clearly marked as being the property of Edge and
shall be segregated from other goods and materials stored in the Facility.
Oakwood shall use all Edge Materials on a first-expired, first-out basis, and
Oakwood shall not use any Edge Materials after the applicable retest date for
such Edge Materials.
 
(c)       Oakwood shall use its commercially reasonable efforts to minimize
waste and losses of the Edge Materials.  Within five (5) Business Days after the
end of each Calendar Quarter of the Term, Oakwood shall provide Edge with a
Calendar Quarterly inventory report of each type of Edge Materials held by and
used by Oakwood using an inventory reporting form reasonably acceptable to Edge,
which form shall contain, at a minimum, the following information for the
preceding Calendar Quarter: (i) the total quantity of such type of Edge
Materials received by Oakwood during the applicable period that complies with
the applicable Edge Materials Specifications when received by Oakwood, (ii) the
total quantity of such type of Edge Materials received by Oakwood during the
applicable period that does not comply with the applicable Edge Materials
Specifications when received and the disposition of such Edge Materials, (iii)
the total quantity of such type of Edge Materials held by Oakwood that ceased to
comply with the applicable Edge Material Specifications after receipt, the
reasons for such noncompliance and the disposition of such Edge Materials, (iv)
the total Quantity Dispensed of such type of Edge Materials during the
applicable period (including the calculation therefor), and (v) the total amount
of such type of Edge Materials contained in Product Manufactured and actually
delivered by Oakwood to Edge during the applicable period (excluding the total
amount of such type of Edge Materials contained in any Product that is rejected,
recalled or returned in accordance with this Agreement during the applicable
period).
 
(d)       The initial target yield for conversion of API into Product (the
“Target Yield”) shall be equal to [**].  The Target Yield for API shall be
reviewed by the Project Managers (i) following completion of the Project Plan
attached as Exhibit A-7 to the Development Agreement and (ii) upon the request
of either Party to reflect actual Manufacturing experience, and the Parties
shall discuss in good faith whether the Target Yield for API should be adjusted
to reflect such actual Manufacturing experience.  If the Parties are unable to
agree as to the initial Target Yield or whether the Target Yield for API should
be adjusted, either Party may submit such dispute for resolution in accordance
with Section 10.3; provided, that, if such dispute is with respect to whether
the initial Target Yield for API should be adjusted, Oakwood shall not be
obligated to achieve any proposed adjusted Target Yield for any API unless and
until such dispute is fully and finally resolved.
 
11

--------------------------------------------------------------------------------

(e)       Within thirty (30) days after the end of each Calendar Year, Oakwood
shall prepare an annual reconciliation report with respect to the API in a form
reasonably acceptable to Edge, including the calculation of the Actual Yield for
the API for such Calendar Year.  If the Actual Yield for the API is less than
the applicable Target Yield for the API for such Calendar Year (a “Shortfall”),
and such Shortfall is caused by the actions or omissions of Oakwood, and not
caused by Edge, its Affiliates, or its or their respective employees, agents, or
contractors, then Oakwood will credit Edge’s account for the Replacement Cost of
the API comprising such Shortfall.  With respect to Product that is lost,
expires, is destroyed or becomes obsolete or spoiled as a result of the actions
or omissions of Oakwood and while in Oakwood’s possession or control, and not a
result of the actions or omissions of Edge, its Affiliates, or its or their
respective employees, agents, or contractors, Oakwood will credit Edge’s account
for the Replacement Cost of the Edge Materials incorporated into such Product,
except to the extent such Product became obsolete due to an amendment to the
Product Specifications requested by Edge or is otherwise not the result of the
actions or omission of Oakwood.  Any credit provided under this Section 2.3(e)
shall be summarized on the reconciliation report provided to Edge under this
Section 2.3(e).
 
(f)        Edge shall have the right once per Calendar Year (and more frequently
if Edge reasonably believes that Oakwood has breached or is reasonably likely to
breach any of its obligations under this Agreement) to conduct a physical
inventory of Edge Materials and Product held at the Facility during normal
business hours with at least five (5) Business Days’ advance notice, during
Oakwood’s regular business hours, in a manner that does not unreasonably disrupt
Oakwood’s business, and at Edge’s sole cost and expense, and Oakwood shall be
entitled to have an Oakwood representative attend and supervise any such audit.
 
(g)       The initial per-Batch yield (expressed as Units) shall be equal to
[**] (the “Expected Commercially Usable Units per Batch”).  For example, if
[**].  The Expected Commercially Usable Units per Batch shall be reviewed by the
Project Managers upon the request of either Party in the event that the actual
Commercially Usable Units produced with respect to each of any three (3)
consecutive Batches Manufactured by Oakwood is [**] or [**] of the then-current
Expected Commercially Usable Units per Batch, in which case the Expected
Commercially Usable Units per Batch shall be adjusted to equal [**].  Oakwood
shall use commercially reasonable efforts to maximize the number of Commercially
Usable Units produced with respect to each Batch Manufactured hereunder.


Section 2.4          Oakwood Materials and Equipment.
 
(a)       Except as otherwise agreed in writing by the Parties, Oakwood, at its
sole cost and expense, shall obtain all Oakwood Materials necessary to
Manufacture the Product in accordance with the terms hereof from such Third
Party suppliers as Edge shall have approved in writing from time to time;
provided, that such approval shall not be unreasonably withheld, conditioned or
delayed.  Oakwood shall maintain appropriate inventory levels of Oakwood
Materials at the Facility as necessary to comply with its obligations
hereunder.  Oakwood shall promptly notify Edge of any supply shortage of any
Oakwood Material or any quality issues with respect to any Oakwood Material, and
the Parties promptly shall consult in good faith to resolve any such issue.
[**].
 
(b)       Oakwood, at its sole cost and expense, shall obtain and maintain all
equipment necessary to Manufacture the Product in accordance with the terms
hereof, including such equipment as may be set forth in any Project Plan (as
defined in the Development Agreement)
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
12

--------------------------------------------------------------------------------

(c)       The Parties agree that any Oakwood Materials or equipment obtained by
Oakwood shipped to the United States from a foreign jurisdiction in conjunction
with Oakwood’s performance of its obligations under this Agreement will be
imported by Oakwood and delivered to the Facility.  Unless otherwise directed by
Edge, Oakwood shall be the “importer of record” and shall comply in all material
respects with its obligations as defined in 19 U.S.C. § 1484, including, to the
extent applicable: (i) payment of all import related fees or expenses, customs
duties and fees, and fees for custom house brokerage; (ii) arrangement of all
logistics for importation, including selection of customhouse brokers, carriers
and freight forwarders; (iii) obtaining and filing all necessary import
documentation, authorizations, and declarations; and (iv) compliance with all
Applicable Laws related to the exportation of such Oakwood Materials or
equipment from the country(ies) of origin.


Section 2.5          Title to Materials.
 
(a)       All right, title and interest in and to all Edge Materials at the
Facility or otherwise in the possession of Oakwood shall at all times remain the
sole property of Edge.  All right, title and interest in and to all Oakwood
Materials at the Facility or otherwise in the possession of Oakwood or any Third
Party shall at all times remain the sole property of Oakwood except for specific
items of Oakwood Materials that are incorporated into specific Units of Product
during Manufacturing, at which time those specific items of Oakwood Material
incorporated into Product shall become the property of Edge as part of the
specific Units of Product in which they are incorporated for the purpose of
permitting Edge to exercise its rights in and to such Product.
 
(b)       All right, title and interest in and to the specific Units of Product
and work in process at the Facility incorporating Edge Materials or otherwise in
the possession or control of Oakwood shall be the sole property of Edge or its
Affiliates.  At no time and under no circumstance shall Oakwood have title to,
or any right or interest in or to, any Edge Materials, or such Product or work
in process at the Facility or otherwise in Oakwood’s possession or control;
provided, that if any such Edge Materials, Product, work in process or other
materials are rejected, discarded, spilled, released or otherwise become Waste
for any reason, then Oakwood shall, at its sole cost and expense, handle and
dispose of all Waste as required by Applicable Law.  Oakwood hereby expressly
waives and releases any and all liens and claims in respect of any Edge
Materials, or such Product, or work in process arising under any statute, common
law or otherwise.  Oakwood shall, at Edge’s request, promptly execute such
forms, documents and instruments evidencing Edge’s ownership of the Edge
Materials, and such Product and work in process as Edge reasonably shall
request, including financing statements under the Uniform Commercial Code and
bailment agreements in a form acceptable to Edge and its lenders.  Neither Party
shall take any action that is inconsistent with the right, title and interest of
the other Party in and to the Edge Materials, Oakwood Materials, Product or work
in process and any attempt by a Party to sell, or to grant or create a lien on
or security interest in, any Edge Materials, Oakwood Materials, Product or work
in process shall be void ab initio.


Section 2.6          Packaging.  Oakwood shall package the Product as set out in
the Product Specifications.  Edge shall specify the information to be included
on the bulk labels and bulk packaging of the Product in the applicable Purchase
Order or in a manner otherwise agreed by the Parties.  Oakwood shall determine
and imprint the batch numbers and expiration dates for the Product shipped as
outlined in the Product Specifications and as required by Applicable Law.  Any
decisions regarding changes to the packaging or labeling for the Product shall
be made by Edge in its sole discretion and at its sole cost and expense;
provided, however, that Oakwood shall bear the cost associated with any changes
to the packaging or labeling for the Product requested by Oakwood and approved
by Edge (other than any change required by Applicable Law, the cost of which
shall be borne by Edge).  Edge shall notify Oakwood sufficiently in advance of
all changes to the bulk packaging and bulk labeling for the Product to permit
Oakwood to satisfy its obligations hereunder.  Edge shall be responsible for
communicating with the Regulatory Authorities regarding packaging and labeling
matters in respect of the Product.  Except to the extent arising from Oakwood’s
acts or omissions (including the failure by Oakwood to implement any changes to
the packaging or labeling for the Product in accordance with Edge’s
instructions, other than changes that are in violation of Applicable Law), Edge
shall be solely responsible for any and all defects or deficiencies in, or the
failure to comply with Applicable Laws, with respect to Product labeling and
packaging.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
13

--------------------------------------------------------------------------------

ARTICLE III.


SUPPLY


Section 3.1          Forecasts.  On or before the date on which a New Drug
Application (as defined in the FFDCA) for the Product is accepted for filing by
the FDA, Edge shall provide to Oakwood an initial [**] Calendar Quarter
nonbinding forecast for the period commencing on the date such Forecast is
provided and ending [**] thereafter (the “Initial Forecast”).  Thereafter, Edge
shall provide Oakwood with written rolling [**] Calendar Quarter nonbinding
forecasts of the Product (each, including the Initial Forecast, a “Forecast”) by
the fifth (5th) Business Day of the last month of each Calendar Quarter that
sets forth the amount of Product that Edge expects to order from Oakwood for
each Calendar Quarter during the [**] period that begins with the immediately
following Calendar Quarter (e.g., the Forecast provided by Edge by March 5, 2021
would cover April 2021 through [**]).  All Forecasts provided hereunder shall be
nonbinding estimates of future Product orders.


Section 3.2          Form of Orders.  Edge shall order Product to be delivered
in any Calendar Quarter pursuant to written purchase orders (each, a “Purchase
Order”) that specify the quantity of Product (expressed as both a number of
Batches and a total number of Units based on the Expected Commercially Usable
Units per Batch), delivery location and delivery dates in accordance with the
terms of this Agreement; provided, that the delivery date specified for any
quantity of Product in any Purchase Order shall be at least [**] after the date
of the applicable Purchase Order.  Oakwood shall accept and fulfill such
Purchase Orders from Edge with respect to quantities of Product subject to the
foregoing sentence and the Maximum Supply Obligation and shall use commercially
reasonable efforts to accept and fulfill, but shall not be liable, if despite
such use of commercially reasonable efforts, Oakwood cannot accept and fulfill
Purchase Orders with respect to quantities of Product in excess of the Maximum
Supply Obligation (“Excess Product”), in each case subject to the terms and
conditions of this Agreement.  Oakwood shall promptly notify Edge in writing of
its acceptance or rejection of Purchase Orders to the extent of any Excess
Product.  Any Purchase Order shall be deemed accepted by Oakwood to the extent
the quantity of Product ordered does not exceed the Maximum Supply Obligation. 
Any Purchase Order stating a quantity of Product ordered in excess of the
Maximum Supply Obligation shall be deemed rejected by Oakwood unless Oakwood
delivers to Edge written notice of acceptance of such Purchase Order within
seven (7) days of Oakwood’s receipt thereof (such accepted excess, “Accepted
Excess Product”).  For clarity, (a) any Accepted Excess Product shall be deemed
to have been ordered by Edge hereunder for purposes of determining whether Edge
has ordered the Minimum Order Commitment for the applicable Commercial Year
pursuant to Section 2.1(a) and (b) with respect to any portion of any Purchase
Order for Excess Product rejected by Oakwood pursuant to the foregoing sentence,
notwithstanding such rejection by Oakwood, such rejected portion shall be deemed
to have been ordered by Edge hereunder solely for purposes of determining
whether Edge has ordered the Percentage Minimum Order Commitment for the
applicable Commercial Year pursuant to Section 2.1(a).  ANY ADDITIONAL TERMS OR
CONDITIONS OF ANY PURCHASE ORDER, ACKNOWLEDGMENT, OR SIMILAR STANDARDIZED FORM
GIVEN OR RECEIVED BY A PARTY SHALL HAVE NO EFFECT AND SUCH TERMS AND CONDITIONS
ARE HEREBY REJECTED.  If Edge requests changes to any Purchase Order (as
documented by a change order in a form reasonably acceptable to both Parties)
after receipt thereof by Oakwood, Oakwood shall use commercially reasonable
efforts to comply with such changes.  If Oakwood is unable to comply with such
changes notwithstanding its use of commercially reasonable efforts to do so, it
shall not be liable for such inability.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
14

--------------------------------------------------------------------------------

Section 3.3          Delivery.  Oakwood shall, on the required delivery date set
forth in each Purchase Order, deliver the quantities of Product set forth in
such Purchase Order FCA (as defined in Incoterms 2010) Oakwood’s Facility,
whereupon Edge shall be solely responsible for the carriage of such Product to
Edge’s destination set forth on the applicable Purchase Order including, all
shipping costs and the costs of insurance.  All quantities of Product shall be
labeled in accordance with this Agreement and Applicable Law and packed for
shipping in accordance with the Product Specifications and the packing
instructions provided by Edge.  Title to and risk of loss of Product shall pass
to Edge at the time of delivery to Edge’s carrier at Oakwood’s Facility.  Each
delivery of Product shall be accompanied by a Certificate of Analysis and such
other documents as may be required pursuant to the Quality Agreement or
Applicable Law.  Each quantity of Product shall be delivered to Edge no later
than [**] after the commencement of Manufacturing of such quantity of Product as
set forth in the applicable Batch record for such quantity of Product; provided,
that notwithstanding the first sentence of this Section 3.3, in each Commercial
Year, Oakwood shall be permitted to deliver one (1) Batch that is subject to a
Purchase Order prior to the delivery date therefor set forth in the applicable
Purchase Order.


Section 3.4          Product Warranty.  Oakwood warrants that, at the time of
delivery of any Product to Edge hereunder: (a) such Product shall conform with
the Product Specifications and the Certificate of Analysis therefor provided
pursuant to Section 3.3; (b) such Product shall have been Manufactured in
conformance with cGMPs, all other Applicable Law, this Agreement, the Quality
Agreement and the Manufacturing Process for the Product; (c) such Product shall
not be adulterated or misbranded under the FFDCA or any foreign equivalent
thereof under Applicable Law; (d) such Product will have been Manufactured in
facilities that are in compliance with all Applicable Law at the time of such
Manufacture (including applicable inspection requirements of FDA and other
Regulatory Authorities); and (e) such Product may be introduced into interstate
commerce pursuant to the FFDCA or any foreign equivalent thereof under
Applicable Law (collectively ((a)-(e)), the “Product Warranty”).
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
15

--------------------------------------------------------------------------------

Section 3.5          Failure or Inability to Supply Product.
 
(a)       If Oakwood, at any time during the Term, has reason to believe that it
will be unable to supply Edge with the full quantity of Product forecasted to be
ordered or actually ordered by Edge in a timely manner and in conformity with
the Product Warranty (whether by reason of a Force Majeure Event or otherwise),
Oakwood promptly shall notify Edge thereof.  Promptly thereafter, the Parties
shall meet to discuss how Edge shall obtain such full quantity of conforming
Product.
 
(b)       Except as otherwise set forth in this Agreement, if Oakwood fails to
deliver the full quantity of Product specified in a Purchase Order within [**]
after the required delivery date specified therein and in conformity with the
Product Warranty, Edge, at its option, may:
 
(i)              cancel the portion that Oakwood failed to fulfill under this
Agreement, in which event Edge shall have no liability with respect to the
portion of such Purchase Order so cancelled.  With respect to any portion of a
Purchase Order that Oakwood failed to fulfill and that was canceled by Edge
hereunder, if Edge purchases such quantity from a Third Party, Oakwood shall be
liable to Edge for all costs and expenses incurred in connection therewith that
exceed the Purchase Price that Edge would have otherwise paid to Oakwood for
such Product pursuant to this Agreement, for which Oakwood shall provide to Edge
a credit against amounts due and payable by Edge to Oakwood under this
Agreement, in an amount equal to the amount paid by Edge to a Third Party to
cover such quantities not fulfilled by Oakwood in such Purchase Order that
exceed the Purchase Price that Edge would have otherwise paid to Oakwood for
such Product pursuant to this Agreement (the “Excess Replacement Cost”);
provided that, [**].  To the extent that such amount paid by Edge to a Third
Party is greater than amounts then due and payable to Oakwood by Edge, Oakwood
shall refund to Edge any such amount paid by Edge to a Third Party; or
 
(ii)             accept late delivery of all or any portion of such Product
specified in such Purchase Order, in which event the Purchase Price otherwise
payable by Edge with respect to that portion of Product accepted late by Edge
under such Purchase Order shall be reduced by [**] per day for each day after
the date that is [**] after such required delivery date (i.e., commencing on the
[**] day after such required delivery date) and continuing until the date on
which Oakwood has delivered to Edge one hundred percent (100%) of the quantity
of Product required to be delivered under such Purchase Order.
 
(c)        At all times during the Term, Oakwood shall maintain and implement a
plan to prevent a shortfall of Product that is within Oakwood’s control, which
shall include the reasonable use of duplicative systems and the availability of
recovery or back-up systems (such plan, the “Supply Security Plan”).  Promptly
after the Effective Date (if not previously provided to Edge) and promptly after
any modification or supplement to the Supply Security Plan, Oakwood shall
provide to Edge a copy of its then-current Supply Security Plan. Edge shall have
the right to discuss its comments on the Supply Security Plan with Oakwood,
which comments Oakwood shall consider in good faith.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
16

--------------------------------------------------------------------------------

Section 3.6          Nonconforming Product.


(a)       Quality Agreement.  As soon as practicable after the execution hereof,
Edge and Oakwood will enter into a quality agreement with respect to the Product
to be supplied to Edge by Oakwood hereunder (the “Quality Agreement”).
 
(b)       Quality Assurance.  All Product supplied by Oakwood shall conform to
the Product Warranty.  Prior to each delivery of Product, Oakwood shall perform
all quality responsibilities necessary to ensure that the Product to be
delivered conforms to the Product Warranty.  Each delivery of Product shall be
accompanied by a Certificate of Analysis and certificate of conformance
(identifying the Product, the expiry date therefor and component lot numbers and
describing all current requirements of the Product Specifications and results of
tests performed certifying that the quantities of each Product delivered have
been Manufactured, controlled and released according to the Product
Specifications and cGMPs) and such additional documents as may be required under
the Quality Agreement or reasonably requested by Edge from time to time.  If
after delivery of any Product to Edge, Oakwood discovers that any lot of such
Product or any portion thereof is defective or otherwise does not conform to the
Product Warranty, Oakwood shall promptly notify Edge in writing and shall
provide replacement Product therefor as soon as reasonably practicable.
 
(c)       Rejection.  Edge shall have forty-five (45) days following its receipt
of a delivery of Product (or thirty (30) days after discovery of any
nonconformity that could not reasonably have been detected by a customary
inspection on delivery) to reject in good faith such Product on the grounds that
all or part of the delivery fails to conform to the Product Warranty (provided
that Edge may reject such Product prior to the forty-fifth (45th) day of such
forty-five (45)-day period or prior to the thirtieth (30th) day of such thirty
(30)-day period, as applicable), which rejection shall be accomplished by (i)
giving written notice to Oakwood specifying in detail the manner in which such
Product fails to meet the foregoing requirements and (ii) returning such Product
to Oakwood (the date of the latter of which, the “Rejection Date”).
 
(d)       Resolution of Disputes.  Oakwood shall respond in writing to Edge
accepting or refusing a rejection notice from Edge within fifteen (15) days
after the Rejection Date.  If Oakwood does not agree with Edge’s determination
that the Product fails to conform to the Product Warranty, then Edge and Oakwood
shall use reasonable efforts to resolve such disagreement as promptly as
possible.  Without limiting the foregoing, Edge and Oakwood shall discuss in
good faith mutually acceptable testing procedures pursuant to which both Edge
and Oakwood will re-test a sample of the disputed Product.  Notwithstanding the
foregoing, if Edge and Oakwood are unable to resolve such disagreement within
thirty (30) days of the Rejection Date, then such disagreement shall be
submitted to dispute resolution pursuant to Section 10.3.


Section 3.7          Returns and Settlement of Claims.  If the Expert or Oakwood
confirms that any Product does not conform to the Product Warranty, except to
the extent such Product’s failure to conform to the Product Warranty is due to
(a) the failure of Edge Materials supplied by Edge to conform with the
applicable Edge Materials Specifications and such nonconformity of such Edge
Materials was not detected by Oakwood or (b) the acts or omissions of Edge,
Oakwood, at Edge’s option, promptly shall (i) supply Edge with a conforming
quantity of Product at Oakwood’s expense or (ii) reimburse Edge for the Purchase
Price paid by Edge with respect to such nonconforming Product if already paid. 
In addition, Oakwood promptly shall reimburse Edge for all amounts paid by Edge
to Oakwood with respect to the nonconforming Product and the Replacement Cost of
Edge Materials incorporated into such nonconforming Product, and returns,
destruction and, subject to Section 3.8, any Recall of the nonconforming
Product, which costs Edge shall have the right to offset against any payments
otherwise owed by Edge to Oakwood under this Agreement.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
17

--------------------------------------------------------------------------------

Section 3.8          Recalls.  If Oakwood reasonably believes a Recall may be
necessary with respect to any Product provided under this Agreement, Oakwood
shall promptly notify Edge in writing.  As between the Parties, Edge or its
designee shall make all decisions regarding, and in all events shall have sole
authority for, conducting any Recalls with respect to the Product.  Oakwood
shall provide reasonable assistance to Edge (or its designee), as reasonably
requested, in conducting such Recall, including providing all pertinent records
that may assist Edge in effecting such Recall.  Edge shall bear the cost of all
Recalls of Product and shall reimburse Oakwood for any reasonable, documented
out-of-pocket expenses incurred by Oakwood (including reasonable attorneys’
fees) related to any such Recall, except to the extent a Recall results from (a)
the gross negligence or willful misconduct of Oakwood; or (b) a breach by
Oakwood of this Agreement (including a breach of any of the representations or
warranties in Article VI or the Product Warranty), in either case ((a) or (b)),
Oakwood shall reimburse Edge for its reasonable costs and expenses (including
reasonable attorneys’ fees) incurred by or on behalf of Edge with respect to
such Recall.


ARTICLE IV.


QUALITY/REGULATORY


Section 4.1          Ownership of Regulatory Approvals.  Edge shall own and
control all Regulatory Approvals (including the CMC Data contained therein) with
respect to the Product.  Oakwood shall not file any drug master file for the
Product with the FDA or other Regulatory Authority without the prior written
consent of Edge, which Edge may withhold in its sole discretion.


Section 4.2          Regulatory Cooperation of Oakwood.  Oakwood shall cooperate
with any reasonable requests by Edge for assistance with respect to obtaining
and maintaining any and all Regulatory Approvals, including by:


(a)       making its employees, consultants and other staff reasonably available
upon reasonable notice during normal business hours to attend meetings with
Regulatory Authorities concerning the Manufacture of the Product; and
 
(b)       disclosing and making available to Edge, in whatever form Edge may
reasonably request, all Manufacturing and quality control data, CMC Data and
other information related to the Product as is reasonably necessary or useful to
prepare, file, obtain or maintain any Regulatory Approval.


Section 4.3          Manufacturing Records.  Oakwood shall maintain, or cause to
be maintained, complete and accurate records of its activities under this
Agreement, including (a) all records necessary to comply with cGMPs and all
other Applicable Law and (b) batch records, validation data, stability testing
data and quality control data, in each case ((a) and (b)) for the greater of
[**] and such longer period as required by Applicable Law.  Oakwood shall notify
Edge at least sixty (60) days before the date on which Oakwood intends to
destroy any such records (such notification, a “Destruction Notice”).  Edge
shall have the right to require that Oakwood deliver such records to Edge by so
notifying Oakwood within sixty (60) days after receipt of the applicable
Destruction Notice.  Edge shall reimburse Oakwood for its reasonable and
documented out-of-pocket shipping costs incurred pursuant to this Section 4.3
within forty-five (45) days after receipt of documentation reasonably acceptable
to Edge with respect thereto.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
18

--------------------------------------------------------------------------------

Section 4.4          Compliance with Applicable Laws; Product Specifications. 
Oakwood and Edge each shall comply, and shall cause each Third Party that it
utilizes in connection with this Agreement to comply with the Product
Specifications, cGMPs and all other Applicable Law in carrying out its duties
and obligations under this Agreement.


ARTICLE V.


PAYMENTS


Section 5.1          Milestone Payments.  As additional consideration for
Oakwood’s performance of certain activities hereunder, and on the terms and
subject to the conditions set forth herein, Edge shall pay to Oakwood a
milestone payment within [**] days after the achievement of each of the
following milestones, as follows:


(a)       [**] in accordance with the Project Plan attached as Exhibit A-7 to
the Development Agreement, [**] Dollars ($[**])];
 
(b)       after [**], [**] Dollars ($[**])]; and
 
(c)       after [**], [[**] Dollars ($[**])].


Each milestone payment in this Section 5.1 shall be payable only upon the first
achievement of such milestone event and no amounts shall be due for subsequent
or repeated achievements of such milestone event.  For clarity, the maximum
aggregate amount of milestones payable by Edge pursuant to this Section 5.1 is
Two Million, Two Hundred Fifty Thousand Dollars ($2,250,000).


Section 5.2          Purchase Price.  The price payable by Edge (the “Purchase
Price”) for each Commercially Usable Unit of Product shall be equal to the
Purchase Price per Unit (as may be adjusted from time to time to take account of
any adjustments to the Expected Commercially Usable Units per Batch in
accordance with Section 2.3(g)).  For example, [**].  For clarity, the Purchase
Price applicable to any quantity of Product ordered by Edge hereunder shall be
the Purchase Price in effect as of the date that Edge places a Purchase Order
for such quantity of Product.


Section 5.3          Invoice, Payment and Taxes.  Within three (3) days after
the end of each month, Oakwood shall provide to Edge via e-mail to
payables@edgetherapeutics.com nonbinding estimate of amounts incurred or paid by
Oakwood in connection with this Agreement during such month.  Within five (5)
days after the end of each month, Oakwood shall invoice Edge via e-mail to
payables@edgetherapeutics.com for all quantities of Product produced in
accordance herewith.  Payment with respect to delivered Product shall be due
within thirty (30) days after receipt by Edge of the invoice with respect
thereto; provided that if Edge rejects any Product pursuant to Section 3.6, then
payment shall be due within thirty (30) days after receipt by Edge of a notice
from the Expert that such Product conforms to the Product Warranty or receipt by
Edge of replacement Product, as the case may be; provided, further, that if Edge
in good faith disputes any portion of an invoice, it shall pay the undisputed
portion and shall provide Oakwood with written notice of the disputed portion
and its reasons therefor, and Edge shall not be obligated to pay such disputed
portion unless and until such dispute is resolved in favor of Oakwood.  The
Parties shall use good faith efforts to resolve any such disputes promptly.  In
the event of any inconsistency between an invoice and this Agreement, the terms
of this Agreement shall control.  Payment of invoices shall be made by wire
transfer to an account designated in writing by Oakwood in Dollars.  For the
purpose of calculating any sums due under, or otherwise reimbursable pursuant
to, this Agreement (including the calculation of Net Sales (as defined in the
Development Agreement) expressed in currencies other than Dollars), a Party
shall convert any amount expressed in a foreign currency into Dollar equivalents
using its, its Affiliate’s or its or their licensee’s or sublicensee’s standard
conversion methodology consistent with such Party’s accounting standards.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
19

--------------------------------------------------------------------------------

Section 5.4          Payment of Reimbursable Costs; Invoices.  For all costs for
which a Party (the “Owing Party”) is obligated to reimburse the other Party (the
“Owed Party”) pursuant to this Agreement for which no specific provision is made
hereunder for such payment, the Owed Party shall send to the Owing Party an
invoice (in the case that Edge is the Owing Party, via e-mail to
payables@edgetherapeutics.com) for such amount within forty-five (45) days of
the Owed Party’s determination that such amount is payable by the Owing Party,
which invoice shall include a reference to the section of this Agreement under
which the Owed Party is requesting reimbursement or payment and be accompanied
by reasonable documentation of the incurrence or accrual of the costs to be
reimbursed (such invoice as described, a “Reimbursement Invoice”).  Payment with
respect to each Reimbursement Invoice shall be due within sixty (60) days after
receipt by the Owing Party thereof; provided, however, that if the Owing Party
in good faith disputes any portion of a Reimbursement Invoice, it shall pay the
undisputed portion and shall provide the Owed Party with written notice of the
disputed portion and its reasons therefor, and the Owing Party shall not be
obligated to pay such disputed portion unless and until such dispute is resolved
in favor of the Owed Party.  The Parties shall use good faith efforts to resolve
any such disputes promptly.  In the event of any inconsistency between a
Reimbursement Invoice and this Agreement, the terms of this Agreement shall
control.  Payment of Reimbursement Invoices shall be made by wire transfer to an
account designated in writing by the Owed Party in Dollars.


Section 5.5          Records and Audit Rights.


(a)       Each Owed Party shall keep and maintain complete and accurate books
and records of its costs incurred with respect to any activities for which it is
entitled to reimbursement or payment under this Agreement in sufficient detail
to allow confirmation of the amounts owed under this Article V for at least five
(5) Calendar Years after issuance of an invoice with respect thereto.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
20

--------------------------------------------------------------------------------

(b)       At the request of the other Party, each Party shall permit an
independent certified public accountant retained by the other Party, at
reasonable times and upon reasonable notice, to audit the books and records
maintained pursuant to Section 5.5(a).  Except as provided in Section 5.5(c),
the cost of any audit shall be borne by the auditing Party, unless the audit
reveals a variance of more than [**] percent ([**]%) from the invoiced amounts
in favor of the audited Party, in which case the audited Party shall bear the
cost of the audit.  Unless disputed pursuant to Section 5.5(c), if such audit
concludes that additional payments were owed or that excess payments were made
during such period, the Party owing such additional payments shall pay such
additional amounts, or the Party that received such excess payment shall
reimburse such excess payments, as applicable, in either case, within thirty
(30) days after the date on which such audit is completed and the conclusions
thereof are notified to the Parties.


(c)       If either Party disputes the results of any audit conducted pursuant
to Section 5.5(b), Edge and Oakwood shall work in good faith to resolve such
dispute.  If the Parties are unable to reach a mutually acceptable resolution of
any such dispute within thirty (30) days, the dispute shall be submitted for
arbitration to a certified public accounting firm selected by each Party’s
certified public accountants or to such other Person as the Parties shall
mutually agree (the “Accountant”) or failing such agreement, as the Chairman of
the International Chamber of Commerce (or such other body as the Parties may
mutually agree), may nominate.  The decision of the Accountant shall be final
and the costs of such arbitration as well as the initial audit shall be borne
between the Parties in a manner proportional to the Accountant’s determination
of the Parties’ respective liability.  If the Accountant determines that
additional payments were owed by a Party or that excess payments were made by a
Party for the applicable period, no later than thirty (30) days after such
decision and in accordance with such decision, the Party owing such additional
payments shall pay such additional amounts or the Party that received such
excess payments shall reimburse such excess payments, as applicable.  Any
arbitration award against a Party may be entered in and enforced by any court
having jurisdiction over such Party’s assets.


Section 5.6          Costs and Expenses.  Except as set forth in this Agreement,
each Party shall bear its own costs and expenses with respect to this Agreement.


ARTICLE VI.


REPRESENTATIONS AND WARRANTIES


Section 6.1          Representations and Warranties of Each Party.  Each Party
hereby represents and warrants to the other Party as follows:
 
(a)       Such Party (i) is duly formed and in good standing under the laws of
the jurisdiction of its formation, (ii) has the power and authority and the
legal right to enter into this Agreement and perform its obligations hereunder,
and (iii) has taken all necessary action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder.  This Agreement has been duly executed and delivered on behalf of
such Party and constitutes a legal, valid and binding obligation of such Party
and is enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, insolvency or other similar laws of general application
affecting the enforcement of creditor rights and judicial principles affecting
the availability of specific performance and general principles of equity,
whether enforceability is considered in a proceeding at law or in equity.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
21

--------------------------------------------------------------------------------

(b)      All necessary consents, approvals and authorizations of all regulatory
and governmental authorities and other Persons required to be obtained by such
Party in connection with the execution and delivery of this Agreement and the
performance of its obligations hereunder have been obtained.
 
(c)       The execution and delivery of this Agreement and the performance of
such Party’s obligations hereunder (i) do not and will not conflict with or
violate any requirement of Applicable Law or any provision of the organizational
documents of such Party and (ii) do not and will not conflict with, violate, or
breach, or constitute a default or require any consent under, any contractual
obligation or court or administrative order by which such Party or any of its
Affiliates is bound.


Section 6.2          Additional Representations, Warranties and Covenants of
Oakwood.
 
(a)       Oakwood represents, warrants and covenants to Edge that (i) neither
Oakwood nor any of its Affiliates has been debarred or is subject to debarment
pursuant to Section 306 of the FFDCA or analogous provisions of Applicable Law
outside the United States or listed on any Excluded List, and (ii) neither
Oakwood nor any of its Affiliates will use in any capacity, in connection with
the activities to be performed under this Agreement, any Person who has been
debarred pursuant to Section 306 of the FFDCA or analogous provisions of
Applicable Law outside the United States, or who is the subject of a conviction
described in such Section or analogous provisions of Applicable Law outside the
United States, or listed on any Excluded List.  Oakwood shall inform Edge in
writing immediately if it or any Person who is performing activities hereunder
is debarred or is the subject of a conviction described in Section 306 of the
FFDCA or analogous provisions of Applicable Law outside the United States or
listed on any Excluded List, or if any action, suit, claim, investigation or
legal or administrative proceeding is pending or, to the best of Oakwood’s
knowledge, is threatened, relating to the debarment or conviction Section 306 of
the FFDCA or analogous provisions of Applicable Law outside the United States,
or listing on any Excluded List, of Oakwood or any Person performing activities
hereunder or under the Development Agreement.


Section 6.3          Disclaimer of Other Warranties.  EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS
OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR WARRANTY OF MERCHANTABILITY.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
22

--------------------------------------------------------------------------------

ARTICLE VII.


CONFIDENTIALITY


Section 7.1          Confidential Information.  Subject to the provisions of
Section 7.2 and Section 7.3, at all times during the Term and thereafter the
Receiving Party (a) shall keep completely confidential and shall not publish or
otherwise disclose any Confidential Information of the Disclosing Party, except
to those of the Receiving Party’s Affiliates and its or their respective
directors, officers, employees, consultants, financial advisors, attorneys,
accountants, agents or other representatives who have a need to know such
information (collectively, “Recipients”) to perform such Party’s obligations or
exercise such Party’s rights hereunder (and who shall be advised of the
Receiving Party’s obligations hereunder and who are bound by confidentiality
obligations with respect to such Confidential Information substantially similar
those set forth in this Article VII) and (b) shall not use Confidential
Information of the Disclosing Party directly or indirectly for any purpose other
than performing its obligations or exercising its rights hereunder.  Subject to
Section 7.3(c), notwithstanding anything in this Agreement to the contrary, in
no event shall (i) Oakwood use or disclose any Product Confidential Information
or any of Edge’s other Confidential Information in connection with the
Manufacture of the Product for itself or any of its Affiliates or any Third
Party, or (ii) Edge use or disclose any of Oakwood’s Confidential Information
for itself or any of its Affiliates or any Third Party.  The Receiving Party
shall be jointly and severally liable for any breach by any of its Recipients of
the restrictions set forth in this Agreement.  Without limiting anything in this
Article VII, neither Party shall disclose the terms of this Agreement without
the prior written consent of the other Party, except as may be permitted by
Section 7.3, and the terms of this Agreement shall be deemed the Confidential
Information of each of the Parties.  Each Party shall, and shall ensure that its
Recipients:  (x) not copy or otherwise duplicate any embodiments of the
Confidential Information of the other Party, except as necessary for the
Receiving Party’s Recipients to perform such Party’s obligations or exercise
such Party’s rights under this Agreement (provided that any such copies or
duplications of such Confidential Information shall be identified as belonging
to the Disclosing Party and shall be marked “confidential,” “proprietary,” or
the like); (y) at the request of the other Party, provide the other Party with a
list of all Persons to whom any such Confidential Information has been
disclosed; and (z) notify the other Party  immediately, and cooperate with the
other Party as the other Party Edge may reasonably request, upon any discovery
of any loss or compromise of the other Party’s Confidential Information.


Section 7.2          Exceptions to Confidentiality.  The Receiving Party’s
obligations set forth in this Article VII shall not extend to any Confidential
Information of the Disclosing Party:


(a)       that is or hereafter becomes part of the public domain through no
breach of this Agreement by the Receiving Party or its Recipients;
 
(b)       that is received from a Third Party without restriction and without
breach of any obligation of confidentiality between such Third Party and the
Disclosing Party;
 
(c)       that the Receiving Party can demonstrate by competent evidence was
already in its possession without obligation of confidentiality to the
Disclosing Party prior to its receipt from the Disclosing Party; provided, that
the foregoing exception shall not apply to Product Confidential Information;
 
(d)       that is generally made available to Third Parties by the Disclosing
Party without restriction on disclosure; or
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
23

--------------------------------------------------------------------------------

(e)       that the Receiving Party can demonstrate by competent evidence was
independently developed by or on behalf of the Receiving Party or its
Affiliates; provided, that the foregoing exception shall not apply to Product
Confidential Information.


Section 7.3          Disclosure.
 
(a)       The Receiving Party may disclose Confidential Information of the
Disclosing Party to the extent that such disclosure is required to be made in
response to a valid order of a court of competent jurisdiction or other
governmental body of a country or any political subdivision thereof of competent
jurisdiction, is required by the rules of any stock exchange upon which the
Receiving Party’s securities are listed or to which application for listing has
been submitted or is otherwise required by law or regulation, in the opinion of
counsel to the Receiving Party; provided, however, that the Receiving Party
shall (to the extent permitted by Applicable Law) first have notified to the
Disclosing Party and given the Disclosing Party a reasonable opportunity to
quash such order or to obtain a protective order requiring that the Confidential
Information of the Disclosing Party or documents that are the subject of such
order be held in confidence by such court or governmental body or, if disclosed,
be used only for the purposes for which the order was issued; and provided,
further, that if a disclosure order is not quashed or a protective order is not
obtained, the Confidential Information of the Disclosing Party disclosed in
response to such court or governmental order or as otherwise required by law or
regulation shall be limited to that information that is legally required to be
disclosed in such response to such court or governmental order or otherwise
required by law or regulation.
 
(b)       Edge may disclose Confidential Information of Oakwood to the extent
that such disclosure is made to Regulatory Authorities as required in connection
with any filing, application or request for Regulatory Approval or the
maintenance of any Regulatory Approval; provided, however, that reasonable
measures shall be taken to assure confidential treatment of such information.
 
(c)       (i)  Either Party may disclose Confidential Information of the other
Party to its Affiliates or its or their attorneys, auditors, advisors,
consultants, contractors, existing or prospective collaboration partners,
licensees or acquirers, or other Third Parties (A) as is necessary or useful in
connection with the performance of such Party’s obligations or the exercise of
such Party’s rights under this Agreement, or (B) as is necessary or useful to
permit the evaluation by any such Person of any potential or actual merger,
acquisition, asset sale, licensing, collaboration or similar transaction with
such Party; provided, however, that, except in the cases of disclosure to
Persons subject to professional duties of nondisclosure, such Persons shall be
subject to obligations of confidentiality and non-use with respect to such
Confidential Information substantially similar to the obligations of
confidentiality and non-use as are set forth in this Article VII; provided,
further, that, in the case of clause (B), such Party shall limit such disclosure
to only that Confidential Information of the other Party that is specifically
applicable to the transaction being evaluated.
 
(ii)  Edge may disclose Confidential Information of Oakwood to Edge’s Affiliates
or its or their attorneys, auditors, advisors, consultants, contractors,
existing collaboration partners, licensees or acquirers, or other Third Parties
with which Edge has a contractual relationship with respect to the Manufacture
of the Product to the extent necessary or useful in connection with the
performance of any actual transaction with respect to the Product; provided,
however, that, except in the cases of disclosure to Persons subject to
professional duties of nondisclosure, such Persons shall be subject to
obligations of confidentiality and non-use with respect to such Confidential
Information substantially similar to the obligations of confidentiality and
non-use as are set forth in this Article VII; and provided, further, that Edge
shall limit such disclosure to only that Confidential Information of Oakwood
necessary or useful to enable such Person to Manufacture the Product and shall
not, for clarity, disclose Confidential Information of Oakwood that is
applicable solely to the Manufacture of products other than the Product.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
24

--------------------------------------------------------------------------------

(iii)            Each Party shall be responsible for any violation of the
confidentiality and non-use obligations applicable to the Confidential
Information of the other Party by any Person to which such first Party discloses
Confidential Information of the other Party.


Section 7.4          Notification.  The Receiving Party shall notify the
Disclosing Party immediately, and cooperate with the Disclosing Party as the
Disclosing Party may reasonably request, upon the Receiving Party’s discovery of
any loss or compromise of the Disclosing Party’s Confidential Information by the
Receiving Party or any Person to whom it has disclosed such Confidential
Information.


Section 7.5          Use of Names.  Neither Party shall mention or otherwise use
the name, insignia, symbol, trademark, trade name or logotype of the other Party
(or any abbreviation or adaptation thereof) in any publication, press release,
promotional material or other form of publicity without the prior written
approval of such other Party in each instance.  The restrictions imposed by this
Section 7.5 shall not prohibit either Party from making any disclosure
identifying the other Party that is required by Applicable Law or requested by
any Regulatory Authority or prevent Edge from identifying Oakwood as the
Manufacturer of Product supplied hereunder.


Section 7.6          Press Releases and Other Public Announcements.  Except as
expressly provided in Section 7.3, neither Party shall make a press release or
other public announcement regarding this Agreement, the terms hereof or the
transactions contemplated hereby without the prior written approval of the other
Party, except for any such press release or other public announcement that is
required by Applicable Law or the rules of a stock exchange on which the
securities of the Party making such press release or announcement are listed (or
to which an application for listing has been submitted), in which case such
Party shall provide the other Party with the proposed text of any such press
release or public announcement for review and approval (which approval shall not
be unreasonably withheld, conditioned or delayed) as early as possible, but in
no event less than three (3) Business Days in advance of the publication,
communication or dissemination thereof; provided, however, that such other Party
shall be deemed to have approved any such press release or public announcement
if it fails to notify the proposing Party in writing of any objections to such
press release or public announcement within two (2) Business Days of receipt by
such other Party of the text of such press release or public announcement.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
25

--------------------------------------------------------------------------------

Section 7.7          Return or Destruction of Confidential Information.  Within
ninety (90) days after the earliest of (a) the expiration of the Term, (b) the
termination of this Agreement, and (c) the earlier written request of the
Disclosing Party, the Receiving Party shall, at the Disclosing Party’s
discretion, promptly destroy or return to the Disclosing Party all documentary,
electronic or other tangible embodiments of the Confidential Information of the
Disclosing Party to which the Receiving Party does not retain rights hereunder
and any and all copies thereof, and destroy those portions of any documents that
incorporate or are derived from the Confidential Information of the Disclosing
Party to which the Receiving Party does not retain rights hereunder, and provide
a written certification of such destruction, except that the Receiving Party may
retain one (1) copy thereof, to the extent that the Receiving Party requires
such Confidential Information for the purpose of performing any obligations or
exercising any rights under this Agreement that may survive such expiration or
termination, for archival purposes, in connection with any filing, application
or request for Regulatory Approval or the maintenance of any Regulatory Approval
or as otherwise required by Applicable Law; provided, however, that reasonable
measures shall be taken to assure confidential treatment of such information. 
Notwithstanding the foregoing, the Receiving Party also shall be permitted to
retain such additional copies of, or any computer records or files containing,
the Confidential Information of the Disclosing Party that have been created
solely by the Receiving Party’s automatic electronic archiving and back-up
procedures, to the extent created and retained in a manner consistent with the
Receiving Party’s standard archiving and back-up procedures, but not for any
other use or purpose.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
26

--------------------------------------------------------------------------------

ARTICLE VIII.


TERM AND TERMINATION


Section 8.1          Term.  The term of this Agreement (the “Term”) shall
commence on the Effective Date and, unless terminated earlier in accordance with
this Article VIII, continue in full force until the date that is three (3) years
after Launch.  Thereafter, this Agreement shall automatically renew for
additional two (2)-year periods unless terminated sooner in accordance with this
Agreement or unless Edge provides notice of non-renewal at least twelve (12)
months prior to the end of the then-current Term. Upon termination of the
Development Agreement for any reason, this Agreement shall automatically
terminate and be of no further force or effect.


Section 8.2          Breach.  This Agreement may be terminated by either Party
if the other Party materially breaches this Agreement and fails to remedy the
material breach within [**] after being given written notice thereof; provided,
that subject to the last sentence of this Section 8.2, (a) if a breach cannot
reasonably be remedied within such [**] period, but the breaching Party
establishes that it has commenced actions necessary to remedy such breach within
such period and is employing ongoing, good-faith efforts to remedy such alleged
breach, then such period shall be extended by a further period of [**] to enable
the breaching Party to complete the remedy thereof and (b) if either Party
initiates a dispute resolution procedure under Section 10.3 as permitted under
this Agreement before the end of such [**] period to resolve the dispute for
which termination is being sought and is diligently pursuing such procedure, the
cure period set forth in this Section 8.2 shall be tolled and the termination
shall become effective only if such breach remains uncured for [**] after the
final resolution of the dispute through such dispute resolution procedure. 
Without limitation of the foregoing, this Agreement may be terminated by Edge
upon written notice to Oakwood, which notice shall specify an effective date for
such termination, if Oakwood fails two (2) or more times within any [**] to
deliver at least [**] of the quantity of Product specified in a Purchase Order
by the date that is [**] after] the required delivery date specified therein and
in conformity with the Product Warranty and such failure is not caused by the
acts or omissions of Edge, its Affiliates, or its or their employees, agents or
subcontractors.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
27

--------------------------------------------------------------------------------

Section 8.3          Convenience.


(a)       Either Party may terminate this Agreement upon two (2) years’ prior
written notice to the other Party; provided that neither Party shall provide
such notice prior to the first (1st) anniversary of Launch.
 
(b)       In the case of such a termination, the Parties’ obligations, including
Oakwood’s obligation to supply Product ordered by Edge and Edge’s obligation to
purchase and pay for Product (to the extent actually delivered in accordance
herewith) included in any Purchase Order issued prior to the effective date of
such termination shall survive.  With respect to any Product that Oakwood
produces after a Party has provided notice of termination pursuant to this
Section 8.3, (i) promptly after the receipt of such notice, Oakwood shall
provide Edge an accounting of the quantities of Oakwood Materials for the
Manufacture of the Product that Oakwood has in inventory, (ii) the Parties shall
agree in good faith on the quantity of additional Oakwood Materials, if any,
that Oakwood will need to purchase to fulfill its supply obligations under this
Section 8.3 and (iii) if any such agreed additional Oakwood Materials that are
of a quality suitable for use in the Manufacturing of the Product in accordance
with the Quality Agreement are not used in Product supplied by Oakwood to Edge
under this Section 8.3, then Oakwood shall promptly deliver such Oakwood
Materials to Edge and Edge shall reimburse Oakwood for the costs of any such
Oakwood Materials within thirty (30) days after receipt of an invoice with
respect thereto.


Section 8.4          Product Failure.  Edge may terminate this Agreement
immediately upon notice to Oakwood  in the event that (a) any Regulatory
Authority requires or causes the withdrawal of the Product or (b) Edge ceases to
develop or commercialize the Product; provided, that in the case of a
termination under clause (b) prior to completion of the Project Plan (as defined
in the Development Agreement) attached to the Development Agreement as Exhibit
A-7, Edge will pay to Oakwood the Termination Fee (as defined in the Development
Agreement).
 
Section 8.5          Survival.  Expiration or termination of this Agreement will
not relieve the Parties of any obligation, including the obligation to pay
outstanding invoices and amounts accruing prior to such expiration or
termination. Those provisions that by their terms or intent are required to
survive the expiration or earlier termination of this Agreement in order to give
effect to the intent of the Parties shall so survive.  Without limiting the
foregoing, Section 2.5, Section 3.4, Section 3.7, Section 3.8, Section 4.3,
Sections 5.2-5.4 (for final accounting), Section 5.5 (for the period set forth
therein), Section 6.3, Section 8.3(b), Section 8.4(b) (proviso only), this
Section 8.5 and Section 9.4 (for the period specified therein), Section 9.5, and
Article VII, Article IX and Article X will survive expiration or termination of
this Agreement.
 
ARTICLE IX.


INDEMNIFICATION


Section 9.1          Oakwood Indemnification.  Oakwood shall indemnify Edge, its
Affiliates and its and their respective directors, officers, employees,
consultants and agents (the “Edge Indemnitees”), and defend and hold each of
them harmless, from and against any and all losses, damages, liabilities,
penalties, costs and expenses (including reasonable attorneys’ fees and
disbursements) (collectively, “Losses”) incurred by any of them in connection
with any and all claims, actions, suits or proceedings brought by a Third Party
(each, a “Third Party Claim”) arising from or occurring as a result of or in
connection with (a) [**], (b) the gross negligence, recklessness or willful
misconduct of any Oakwood Indemnitee, (c) any infringement of any intellectual
property rights of a Third Party by the Manufacture of the Product in accordance
with any change to or deviation from the Manufacturing Process for the Product
made by Oakwood and not approved in writing by Edge or to the extent arising
from any Oakwood Background IP (as defined in the Development Agreement) (but
for clarity, to the extent that Oakwood has not made any changes to the
Manufacturing Process for the Product that have not been approved in writing by
Edge, Oakwood will not be required to indemnify Edge with respect to
infringement arising from the Manufacturing Process for the Product) or (d) the
failure of Oakwood or any of the Oakwood Indemnitees to comply with Applicable
Laws, except, in each case, for any such Losses for which Edge has an obligation
to indemnify the Oakwood Indemnitees pursuant to Section 9.2, as to which Losses
each Party shall indemnify the Edge Indemnitees or Oakwood Indemnitees, as
applicable, for the applicable Losses to the extent of its responsibility,
relative to the other Party, under this Article IX, for the facts underlying
such Losses.


Section 9.2          Edge Indemnification.  Edge shall indemnify Oakwood, its
Affiliates and its and their respective directors, officers, employees,
consultants and agents (the “Oakwood Indemnitees”), and defend and hold each of
them harmless, from and against any and all Losses incurred by any of them in
connection with any and all Third Party Claims arising from or occurring as a
result of (a) [**], (b) the gross negligence, recklessness or willful misconduct
of any Edge Indemnitee, (c) any infringement of any intellectual property rights
of a Third Party by the Manufacture of the Product pursuant to the Manufacturing
Process for the Product, except to the extent arising from Oakwood Background IP
(as defined in the Development Agreement), any Oakwood Project IP or any change
to or deviation from the Manufacturing Process for the Product made by Oakwood
and not approved in writing by Edge, (d) the failure of Edge or any of the Edge
Indemnitees to comply with Applicable Laws, or (e) the Exploitation of Product
by or on behalf of Edge, except, in each case, for any such Losses for which
Oakwood has an obligation to indemnify the Edge Indemnitees pursuant to Section
9.1, as to which Losses each Party shall indemnify the Edge Indemnitees or
Oakwood Indemnitees, as applicable, for the applicable Losses to the extent of
its responsibility, relative to the other Party, under this Article IX, for the
facts underlying such Losses.


Section 9.3          Indemnification Procedure.


(a)       Notice of Claim.  All indemnification claims in respect of an Edge
Indemnitee or a Oakwood Indemnitee shall be made solely by Edge or Oakwood, as
applicable (each of Edge or Oakwood in such capacity, the “Indemnified Party”). 
The Indemnified Party shall give the Party from whom indemnity is being sought
(the “Indemnifying Party”) prompt written notice (an “Indemnification Claim
Notice”) of any claim of Loss or discovery of facts upon which such Indemnified
Party intends to base a request for indemnification under Section 9.1 or Section
9.2, as applicable.  Each Indemnification Claim Notice shall contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss are known at such time).  The
Indemnified Party shall furnish promptly to the Indemnifying Party copies of all
papers and official documents received in respect of any Losses; provided that
the Indemnified Party shall not be required to disclose legally privileged
information unless and until procedures reasonably acceptable to the Indemnified
Party are in place to protect such privilege.  A failure by the Indemnified
Party to give an Indemnification Claim Notice as required by this Section 9.3(a)
shall not limit the obligation of the Indemnifying Party under this Article IX,
except to the extent such Indemnifying Party is actually prejudiced thereby.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
28

--------------------------------------------------------------------------------

(b)       Procedures.  The obligations of an Indemnifying Party under this
Article IX shall be governed by and be contingent upon the following additional
terms and conditions:
 
(i)              Control of Defense.  At its option, the Indemnifying Party may
assume the defense of any Third Party Claim by giving written notice to the
Indemnified Party within thirty (30) days after the Indemnifying Party’s receipt
of an Indemnification Claim Notice with respect thereto; provided that the
Indemnifying Party acknowledges in writing that the Losses resulting from such
Third Party Claim are within the scope of indemnified Losses subject to Section
9.1, in the case of Oakwood as the Indemnifying Party, or Section 9.2, in the
case of Edge as the Indemnifying Party; provided, further, that the Indemnifying
Party shall not be entitled to (A) assume the defense, appeal or settlement of
any Third Party Claim that (1) relates to or arises in connection with any
criminal proceeding, action, indictment, allegation or investigation; or (2)
seeks any injunction or equitable relief against any Edge Indemnitee or Oakwood
Indemnitee, as applicable; or (B) maintain control of the defense, appeal or
settlement of any Third Party Claim if the Indemnifying Party has failed or is
failing to defend in good faith the Third Party Claim.  Upon assuming the
defense of a Third Party Claim, the Indemnifying Party may appoint as lead
counsel in the defense of the Third Party Claim any legal counsel selected by
the Indemnifying Party that is reasonably acceptable to the Indemnified Party. 
If the Indemnifying Party assumes the defense of a Third Party Claim, to the
extent legally permissible the Indemnified Party shall promptly deliver to the
Indemnifying Party all original notices and documents (including court papers)
received by any Edge Indemnitee or Oakwood Indemnitee, as applicable, in
connection with such Third Party Claim.  Subject to Section 9.3(b)(ii), if the
Indemnifying Party assumes the defense of a Third Party Claim, the Indemnifying
Party shall not be liable to the Indemnified Party for any legal expenses
subsequently incurred by such Indemnified Party or Edge Indemnitee or Oakwood
Indemnitee, as applicable, in connection with the analysis, defense or
settlement of the Third Party Claim.


(ii)             Right to Participate in Defense.  If, with respect to a Third
Party Claim, the Indemnifying Party has assumed the defense and employed counsel
in accordance with Section 9.3(b)(i), the Indemnified Party shall be entitled to
participate in, but not control, the defense of such Third Party Claim and to
employ counsel of its choice for such purpose at its sole cost and expense;
provided, however, that the Indemnifying Party shall pay the fees and expenses
of such separate counsel (A) incurred by the Indemnified Party prior to the date
the Indemnifying Party assumed control of the defense of such Third Party Claim,
(B) if the employment thereof has been specifically authorized by the
Indemnifying Party in writing, or (C) (1) if the Indemnifying Party is not
entitled to or does not assume or maintain control of the defense pursuant to
Section 9.3(b)(i) or (2) if the interests of the Indemnified Party and Edge
Indemnitee or Oakwood Indemnitee, as applicable, on the one hand, and the
Indemnifying Party, on the other hand, with respect to such Third Party Claim
are sufficiently adverse to prohibit the representation by the same counsel of
both Parties under Applicable Law, ethical rules or equitable principles, in
which case ((1) and (2)), the Indemnified Party shall have the right to control
its own defense.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
29

--------------------------------------------------------------------------------

(iii)            Settlement.  If the Indemnifying Party has assumed the defense
of a Third Party Claim in accordance with Section 9.3(b)(i), with respect to any
Losses relating solely to the payment of money damages in connection with such
Third Party Claim that will not result in the Indemnified Party’s or any Edge
Indemnitee’s or Oakwood Indemnitee’s, as applicable, becoming subject to
injunctive or other relief or otherwise adversely affect the business of the
Indemnified Party or any Edge Indemnitee or Oakwood Indemnitee, as applicable,
in any manner, the Indemnifying Party shall have the sole right to consent to
the entry of any judgment, enter into any settlement or otherwise dispose of
such Loss, on such terms as the Indemnifying Party, in its sole discretion,
shall deem appropriate.  With respect to all other Losses in connection with
such Third Party Claim, the Indemnifying Party shall have authority to consent
to the entry of any judgment, enter into any settlement or otherwise dispose of
such Loss; provided that it obtains the prior written consent of the Indemnified
Party (which consent shall not be unreasonably withheld, conditioned or
delayed).  Regardless of whether the Indemnifying Party chooses to defend any
Third Party Claim, no Indemnified Party nor any Edge Indemnitee or Oakwood
Indemnitee, as applicable, shall admit any liability with respect to, or settle,
compromise or dispose of, any Third Party Claim without the prior written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld, conditioned or delayed).  The Indemnifying Party shall not be liable
for any settlement or other disposition of a Loss by an Indemnified Party or any
Edge Indemnitee or Oakwood Indemnitee, as applicable, that is reached without
the prior written consent of the Indemnifying Party.


(iv)            Cooperation.  Each Party and each Edge Indemnitee or Oakwood
Indemnitee, as applicable, shall cooperate in the defense or prosecution of any
Third Party Claim and shall furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith.  Such cooperation shall include access during normal business hours
afforded to each Party to, and reasonable retention by the Edge Indemnitee or
Oakwood Indemnitee, as applicable, of, records and information that are
reasonably relevant to such Third Party Claim, and making employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder; provided, that neither Party nor
any Edge Indemnitee or Oakwood Indemnitee, as applicable, shall be required to
disclose legally privileged information unless and until procedures reasonably
acceptable to such Party are in place to protect such privilege.


(v)             Expenses.  Subject to the other provisions of this Section 9.3,
the reasonable and verifiable costs and expenses, including fees and
disbursements of counsel, incurred by the Indemnified Party in connection with
any Third Party Claim for which indemnification is available shall be reimbursed
on a monthly basis in arrears by the Indemnifying Party.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
30

--------------------------------------------------------------------------------

Section 9.4          Insurance.  Each Party shall have and maintain, at its sole
cost and expense, procure and maintain in full force during the entire Term and
for [**] thereafter the following types of insurance in the minimum amounts set
forth below with insurance carriers having a rating A as to financial strength
by the latest edition of A. M. Best & Co:


[**].


Upon request by a Party following execution of this Agreement, the other Party
shall furnish the requesting Party a copy of the certificate of insurance
evidencing such coverages referred herein on an Accord form.  No policy provided
hereunder shall be cancelled nor materially changed without thirty (30) days’
written notice to the other Party.


Section 9.5          Limitation on Damages.  EXCEPT (A) IN THE EVENT OF (I) THE
GROSS NEGLIGENCE, INTENTIONAL OR WILLFUL BREACH OR MISCONDUCT OR FRAUD OF A
PARTY, OR (II) A PARTY’S BREACH OF ITS OBLIGATIONS UNDER ARTICLE VII, OR (B) TO
THE EXTENT ANY SUCH DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF
A CLAIM FOR WHICH A PARTY PROVIDES INDEMNIFICATION UNDER SECTION 9.1 OR SECTION
9.2, AS APPLICABLE, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY OF
ITS AFFILIATES UNDER THIS AGREEMENT, WHETHER UNDER ANY CONTRACT, WARRANTY,
NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY, FOR (X) ANY
SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING LOST
PROFITS OR LOST REVENUES, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES OR (Y) ANY LIABILITY, DAMAGE, LOSS OR EXPENSE UNDER THIS AGREEMENT IN
EXCESS OF [**].


ARTICLE X.


MISCELLANEOUS


Section 10.1        Notices.  All notices, requests and other communications
hereunder must be in writing and delivered personally, by email transmission
with answer back confirmation or by overnight courier, to the Parties at the
following addresses or facsimile numbers:


If to Edge to:


Edge Therapeutics, Inc.
300 Connell Drive, Suite 4000
Berkeley Heights, New Jersey 07922
Attention: Chief Executive Officer
Email: baleuthner@edgetherapeutics.com
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
31

--------------------------------------------------------------------------------

With a copy to:


Edge Therapeutics, Inc.
300 Connell Drive, Suite 4000
Berkeley Heights, New Jersey 07922
Attention: General Counsel
Email: bmiddlekauff@edgetherapeutics.com


If to Oakwood to:


Oakwood Laboratories, LLC
7670 First Place, Suite A
Oakwood Village, Ohio 44146
Attention:  Jeffrey M. Fehn
Email:  jfehn@oakwoodlabs.com


With a copy to:


Benesch, Friedlander, Coplan & Aronoff LLP
200 Public Square, Suite 2300
Cleveland, Ohio 44114-2378
Attention: Michael D. Stovsky
Email:  mstovsky@beneschlaw.com


All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 10.1, be deemed given upon
receipt, (b) if delivered by facsimile to the facsimile number as provided in
this Section 10.1, be deemed given upon receipt by sender of the answer back
confirmation and (c) if delivered by overnight courier to the address as
provided in this Section 10.1, be deemed given one (1) Business Day after
acceptance by the overnight courier service (in each case regardless of whether
such notice, request or other communication is received by any other Person to
whom a copy of such notice, request or other communication is to be delivered
pursuant to this Section 10.1).  Either Party from time to time may change its
address, facsimile number or other information for the purpose of notices to
that Party by giving notice as provided herein to the other Party specifying
such change.  This Section 10.1 is not intended to govern the day-to-day
business communications necessary between the Parties in performing their
obligations under the terms of this Agreement (including as set forth in the
last sentence of Section 2.2(a)).


Section 10.2        Force Majeure.  Neither Party shall be liable for delay in
delivery or nonperformance in whole or in part, nor shall the other Party have
the right to terminate this Agreement except as otherwise specifically provided
in this Section 10.2, where delivery or performance has been affected by a
condition beyond such Party’s reasonable control, including fires, floods,
embargoes, shortages, epidemics, quarantines, war, acts of war (whether war be
declared or not), terrorism, insurrections, riots, civil commotion, acts of god
or acts or omissions or delays in acting by any governmental authority (each, a
“Force Majeure Event”); provided, however, that the Party affected by such a
Force Majeure Event shall, within ten (10) days of its occurrence, give notice
to the other Party stating the nature of the Force Majeure Event, its
anticipated duration and any action being taken to avoid or minimize its
effect.  The suspension of performance shall be of no greater scope and no
longer duration than is reasonably required and the nonperforming Party shall
use commercially reasonable efforts to remedy its inability to perform;
provided, however, that if the suspension of performance continues for sixty
(60) days after the date of the occurrence or it is clear from the circumstances
that the suspension of performance shall continue for more than sixty (60) days
after the date of the occurrence, the non-affected Party may terminate this
Agreement by written notice to the other Party.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
32

--------------------------------------------------------------------------------

Section 10.3        Dispute Resolution.


(a)       If any dispute arises out of this Agreement, the Parties will first
try to resolve the dispute amicably.  Either Party may send a notice of dispute
to the other, in which case such dispute will be referred to the Project
Managers within ten (10) Business Days from receipt of the notice of dispute. 
If the Project Managers fail to resolve the matter within ten (10) Business Days
after such referral, the dispute shall be referred to the Senior Executives. 
Except as set forth in Section 5.5(c) or Section 10.3(b), if the Senior
Executives fail to resolve the matter within ten (10) Business Days after
referral, either Party may initiate litigation in accordance with Section 10.7.
 
(b)       If the Senior Executives fail to resolve a dispute under Section
2.3(d) or Section 3.6(d) of this Agreement (a “Technical Dispute”) within ten
(10) Business Days after referral to the Senior Executives, then either Party
may refer such Technical Dispute to an independent testing organization, or to a
consultant of recognized repute within the United States pharmaceutical
industry, in either case mutually agreed upon by the Parties (the “Expert”) for
resolution, the appointment of which shall not be unreasonably withheld,
conditioned or delayed by either Party.  The determination of the Expert shall
be final and binding upon the Parties, absent manifest error (in which event the
dispute may be submitted to the courts for resolution or to such other
alternative dispute resolution procedure upon which the Parties mutually agree
in writing).  The fees and expenses of the Expert making such determination
shall be borne by Oakwood if the Expert resolves the Technical Dispute in favor
of Edge and by Edge if such Technical Dispute is resolved in favor of Oakwood. 
If the Parties cannot agree that a dispute is a Technical Dispute, Section
10.3(a) shall apply.
 
(c)       Nothing in this Section 10.3 shall prevent either Party from obtaining
interim relief from a court of competent jurisdiction in order to preserve its
rights pending resolution of any dispute hereunder.


Section 10.4        Entire Agreement; Amendment; Conflicts.  This Agreement,
together with the Schedules attached hereto, the Development Agreement and the
Quality Agreement, sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
all prior agreements, understandings, promises and representations, whether
written or oral, with respect thereto are superseded hereby.  To the extent
there is any conflict between the terms and conditions of this Agreement, the
Development Agreement and the Quality Agreement, the Quality Agreement shall
govern with respect to matters of Product quality, the Development Agreement
shall govern with respect to matters pertaining to Product development, the
payment of fees by Edge to Oakwood therefor, and this Agreement shall govern
with respect to all other matters.  Each Party confirms that it is not relying
on any representations or warranties of the other Party except as specifically
set forth herein.  No amendment, modification, release or discharge shall be
binding upon the Parties unless in writing and duly executed by authorized
representatives of both Parties.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
33

--------------------------------------------------------------------------------

Section 10.5        Further Assurances.  Each Party shall duly execute and
deliver, or cause to be duly executed and delivered, such further instruments
and do and cause to be done such further acts and things, including the filing
of such assignments, agreements, documents and instruments, as may be necessary
or as the other Party may reasonably request in connection with this Agreement
or to carry out more effectively the provisions and purposes hereof, or to
better assure and confirm unto such other Party its rights and remedies under
this Agreement.


Section 10.6        Successors and Assigns.  The terms and provisions hereof
shall inure to the benefit of, and be binding upon, Edge, Oakwood and their
respective successors and permitted assigns.


Section 10.7        Governing Law.  This Agreement shall be governed and
interpreted in accordance with the law of the State of Delaware, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.  Subject to Section 10.3, each Party hereby irrevocably
and unconditionally consents to the exclusive jurisdiction of the courts of the
State of Delaware for any action, suit or proceeding arising out of or relating
to this Agreement, and neither Party shall commence any action, suit or
proceeding related thereto except in such courts.  Each Party further hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of or relating to this Agreement in
the courts of the State of Delaware, and hereby further irrevocably and
unconditionally waives and shall not plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.


Section 10.8        Export Control.  This Agreement is made subject to any
restrictions concerning the export of products or technical information from the
United States or other countries that may be imposed on the Parties from time to
time.  Neither Party shall export, directly or indirectly, any technical
information acquired from the other Party under this Agreement or any products
using such technical information to a location or in a manner that at the time
of export requires an export license or other governmental approval, without
first obtaining the written consent to do so from the appropriate agency or
other governmental entity in accordance with Applicable Law.


Section 10.9        Assignment.  Except as expressly provided herein, neither
Party may, without the prior written consent of the other Party, sell, transfer,
assign, delegate, pledge, subcontract or otherwise dispose of, whether
voluntarily, involuntarily, by operation of law or otherwise, this Agreement or
any of its rights or duties hereunder; provided, however, that (a) Edge  may,
without such consent, assign this Agreement and its rights and obligations
hereunder to a licensee of Edge’s right and interest in the Product and (b)
either Party may, without such consent (i) assign this Agreement and its rights
and obligations hereunder to an Affiliate or to the transferee of all or
substantially all of such Party’s assets to which this Agreement relates, or to
any successor entity or acquirer in the event of a merger, consolidation or
change in control of such Party or (ii) pledge this Agreement and its rights
hereunder in connection with any financing transaction.  Any attempt to assign,
transfer, subcontract or delegate any portion of this Agreement in violation of
this Section 10.9 shall be null and void.  All validly assigned and delegated
rights and obligations of the Parties hereunder shall be binding upon and inure
to the benefit of and be enforceable by and against the successors and permitted
assigns of Edge or Oakwood, as the case may be.  If either Party assigns or
delegates its rights or obligations to another Person in accordance with the
terms hereof, the assignee or transferee shall assume all obligations of its
assignor or transferor under this Agreement and the assignor or transferor shall
cease to be a Party to this Agreement and shall cease to have any rights or
obligations under this Agreement from and after the effective date of such
assignment. If the Development Agreement is assigned to any Affiliate of the
assigning Party or to any Third Party pursuant to the terms thereof, the
assigning Party also shall assign this Agreement to such Affiliate or Third
Party unless such assigning Party obtains the prior written consent of the other
Party; provided, however, that if the assigning Party seeks to assign this
Agreement to an Affiliate other than the Affiliate to which the Development
Agreement is assigned, such other Party shall not unreasonably withhold,
condition or delay such consent.
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
34

--------------------------------------------------------------------------------

Section 10.10      Waiver.  Any term or condition of this Agreement may be
waived at any time by the Party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition.  No waiver
by either Party of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.


Section 10.11      Severability.  If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision shall be fully
severable, (b) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom, and (d) in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties.


Section 10.12      Independent Contractors.  The status of the Parties under
this Agreement shall be that of independent contractors.  Nothing in this
Agreement is intended or shall be deemed to constitute a partnership, agency,
employer, employee, or joint venture relationship between the Parties.  Neither
Party shall have the right to enter into any agreements on behalf of the other
Party, nor shall it represent to any Person that it has any such right or
authority.


Section 10.13      Construction.  Unless the context of this Agreement otherwise
requires: (a) words of any gender include each other gender; (b) words using the
singular or plural number also include the plural or singular number,
respectively; (c) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement; (d) the terms “Article,”
“Section,” “Exhibit” or “clause” refer to the specified Article, Section,
Exhibit or clause of this Agreement; (e) the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or”;
(f) the term “including” or “includes” means “including without limitation” or
“includes without limitation”; (g) the term “will” means “shall” and (h)
references to any agreement, instrument or other document in this Agreement
refer to such agreement, instrument or other document as originally executed or,
if subsequently amended, replaced or supplemented from time to time, as so
amended, replaced or supplemented and in effect at the relevant time of
reference thereto.  Whenever this Agreement refers to a number of days, such
number shall refer to calendar days unless Business Days are specified.  The
captions of this Agreement are for convenience of reference only and in no way
define, describe, extend, or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement.  The language of this
Agreement shall be deemed to be the language mutually chosen by the Parties and
no rule of strict construction shall be applied against either Party.


Section 10.14      Remedies.  The rights and remedies provided herein are
cumulative and do not exclude any other right or remedy provided by Applicable
Law or otherwise available except as expressly set forth herein.


Section 10.15      Counterparts; Facsimile Execution.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all of which, taken together, shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement (and each amendment, modification and waiver in respect of it) by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed original counterpart of each such instrument.


Section 10.16      No Benefit to Third Parties.  The representations,
warranties, covenants and agreements set forth in this Agreement are for the
sole benefit of the Parties and their successors and permitted assigns, and they
shall not be construed as conferring any rights on any other Persons.
 
(The remainder of this page is left blank intentionally.)
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
35

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.


Edge Therapeutics, Inc.
 
Oakwood Laboratories, L.L.C.
         
By:
/s/ Brian Leuthner
 
By:
/s/ Jeffrey M. Fehn
             
Name:
Brian Leuthner
 
Name:
Jeffrey M. Fehn
             
Title:
President and Chief Executive Officer
 
Title:
Executive Vice President
 

 
Signature Page to Manufacturing and Supply Agreement
 

--------------------------------------------------------------------------------

Schedule 1.51


Maximum Supply Obligation



 
Maximum Supply Obligation
 
Maximum Supply
 Obligation per
 Calendar Quarter
during applicable period
 (number of Batches)
Maximum Supply
Obligation during
 applicable period
 (number of Batches)
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]

 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 

--------------------------------------------------------------------------------

Schedule 1.52


Minimum Order Catch-Up Price


“Minimum Order Catch-Up Price” means, with respect to a Commercial Year during
the Commitment Period, an amount equal to:


[**]
 
[**] Material omitted and separately filed with the Commission under a
request for confidential treatment.
 
 

--------------------------------------------------------------------------------